--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
SHORT TERM LOAN AGREEMENT
 

--------------------------------------------------------------------------------

 
THIS SHORT TERM LOAN AGREEMENT ("Agreement") is made and entered into as of
September 4, 2009 (the "Effective Date") by and between: SKYE INTERNATIONAL,
INC., a Nevada corporation with offices at 7701 East Gray Road, Suite 104,
Scottsdale, Arizona 85260 ("Borrower"); and TED MAREK DEFINED BENEFIT PENSION
PLAN, December 23, 1993 and effective January 1, 1994, with offices at 9977
North 90th Street, Suite 220, Scottsdale, Arizona 85258; and PERRY D. LOGAN &
ROSARIO LOGAN of P.O. Box 35080 Las Vegas, NV 89133  (each, a "Lender", and.
Collectively, the “Lenders”).
 
WHEREAS, Borrower desires to borrow from the Lenders, and the Lenders have
agreed upon the terms and conditions herein to lend to Borrower, from time to
time, cash in varying amounts and at varying times of an amount of to Five
Hundred Thousand ($500,000) Dollars; and in consideration thereof, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties hereby agree as follows:
 
1.    Loan. Borrower desires to borrow from the Lenders, from time to time,
varying amounts of funds on an "as needed" basis (any individual amount of funds
loaned, and all such funds together, being referred to herein as a "Loan"). The
Lenders agree to consider, upon Borrower's request the possibility of making any
one or more Loans to Borrower. If the Lenders lend to Borrower, each resulting
Loan shall be subject to this Agreement and be evidenced by the execution and
delivery by Borrower of a secured convertible promissory note substantially in
the form attached hereto as Exhibit "A" and incorporated herein by this
reference (each, a "Note"; and collectively, "Notes"). The proceeds from each
Loan shall be used by Borrower for general corporate purposes, as directed by
Borrower's Board of Directors.
 
2.            Mandatory Issuance to Lender of Shares of Restricted Common Stock
of Borrower; Issuance of Additional Shares Upon Optional Extension of Maturity
Date.  As a portion of the consideration to be paid by Borrower to the Lenders
for the making of any short term Loan (i.e. in addition to all of Borrower's
additional obligations under this Agreement and under each Note), Borrower
hereby covenants to issue to each Lender one (1) share of the common stock $.001
par value per share, of Borrower, for every Two Dollars and Fifty Cents ($2.50)
of principal amount of each Loan (i.e. each time an additional Note is made by
Borrower in favor of Lender, Borrower concomitantly shall issue common shares to
Lender), the parties hereby acknowledging and agreeing that each and all such
newly issued shares shall be: (i) deemed to be "restricted securities" as
defined in applicable federal and state securities laws; (ii) issued to Lender
immediately upon the execution and delivery of each corresponding Note: and
(iii) shall, when issued, be deemed for all purposes to be shares that are fully
paid-up and non-assessable. The parties further acknowledge and agree that, in
accordance with Section 1(c) of each Note, Lender unilaterally shall have the
right to extend the Maturity Date thereof by one (1) year, upon written notice
of such extension given by Lender to Borrower on or prior to the original
Maturity Date, and that, immediately upon the giving of such notice, if at all,
Borrower shall issue to Lender additional shares of Borrower's common stock,
also at the rate of one (1) share of common stock $.001 par value per share of
Borrower. for every Two Dollars and Fifty Cents ($2.50) of the original
principal amount of the corresponding Note (i.e., without any increase in the
corresponding Loan amount), such additional shares also to be deemed to be
restricted securities that are fully paid-up and non-assessable immediately upon
their issuance.
  
3.           Certain Prerequisites to Loans. The Lenders shall have no
obligation to make any Loan or Loans whatsoever to Borrower. If and to the
extent that Borrower seeks any Loan and Lender desires to make a Loan or Loans,
from time to time, then Borrower first shall ensure that the following
conditions to the making of any Loan hereunder shall have been satisfied: (i)
this Agreement and each corresponding Note shall have been duly executed and
delivered to the Lenders, all in form and substance satisfactory to the Lenders;
(ii) Borrower shall have furnished to the Lenders such financial statements and
other corporate information of Borrower, financial and otherwise, as the Lenders
may have requested; (iii) no Event of Default shall have occurred and be
continuing under this Agreement; (iv) all representations and warranties
contained in this Agreement or in any Note shall be true and correct; (v)
Borrower shall have delivered to the Lenders such authorizations and other
documents as may be requested by the Lenders to evidence Borrower’s authority to
execute, deliver and perform this Agreement and each Note, including, without
limitation, a Unanimous Consent of the Borrower’s Board of Directors approving
the Loan (or minutes of a duly convened meeting of the Borrower’s Board of
Directors at which the Loan was authorized), this Agreement and the Notes, all
in form and substance satisfactory to the Lenders at the Lenders’ sole
discretion; (vi) Borrower shall have provided to the Lenders evidence
satisfactory to the Lenders of the existence of insurance coverage on Borrower’s
properties, assets and business in such amounts and against such risks as the
Lenders may deem appropriate in its sole discretion, with endorsements to all
such insurance policies of Borrower naming the Lenders as a loss payee or an
additional named insured; and (vii) Borrower shall have paid all of the Lenders’
costs and expenses, including reasonable fees of legal counsel, incurred in the
preparation of this Agreement and each Note and any and all additional
instruments and other documents that may be related hereto and thereto.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4.          Representations and Warranties, and Certain Covenants, of Borrower.
To induce the Lenders to enter into this Agreement, Borrower hereby represents
and warrants to the Lenders, at the commencement of each Loan, during the term
of each Loan, and throughout any and all renewals and extensions thereof, as
follows: (i) Borrower is and shall remain duly incorporated, validly existing
and in good standing under the laws of the State of Nevada, and is and shall
remain authorized to conduct business in all jurisdictions in which Borrower’s
ownership of property and transaction of business legally requires such
authorization, except where the failure to be authorized to conduct business
would not result in a material adverse effect upon Borrower’s business, and
Borrower has and shall continue to have full power, authority and legal right to
own its property and to transact business as presently transacted or proposed to
be transacted; (ii) the execution, delivery and performance of this Agreement
and of each Note by Borrower are and shall remain within the powers of Borrower
and have been duly authorized by Borrower’s Board of Directors, and the same are
not in contravention of law or the terms of Borrower’s organizational documents,
or of any indenture, agreement or undertaking to which Borrower is a party or by
which Borrower or any of Borrower’s assets are bound; (iii) this Agreement and
each Note, when duly executed and delivered, shall constitute legal, valid and
binding obligations of Borrower, and shall be fully enforceable in accordance
with their respective terms; (iv) all financial statements and information that
have been or may hereafter be furnished to the Lenders in connection herewith do
and shall present fairly the financial condition of Borrower as of the dates
thereof, for the periods for which the same are furnished, and shall be
accurate, correct and complete in every material respect; (v) there is no
action, suit, investigation or proceeding pending or, to Borrower’s knowledge,
threatened against Borrower, as of the Effective Date, and Borrower hereby
undertakes to notify the Lenders immediately in writing of the initiation of any
such action suit, investigation or proceeding against Borrower; (vi) Borrower
has timely filed and shall continue timely to file all tax returns and all
securities law filings that are required to be filed (subject to permitted
extensions), and has paid all taxes and other fees and charges due in accordance
with such returns and other filings or otherwise due or pursuant to any
assessment received by Borrower, and shall continue to do the same; (vii)
Borrower holds and shall continue to hold all material licenses, permits,
certificates, consents and franchises, and all necessary filings associated
therewith have been made, in order for Borrower to carry on its business as now
being conducted and to own or lease and operate its properties as now owned,
leased or operated, and all such material licenses, permits, certificates,
consents and franchises are and shall continue to be valid and in full force and
effect; (viii) there is no material fact that Borrower has not disclosed to the
Lenders that could have a material adverse effect on the properties, business,
prospects or condition (financial or otherwise) of Borrower, and Borrower
affirmatively undertakes to notify the Lenders in writing of the occurrence of
any such fact, immediately upon occurrence; (ix) to Borrower’s knowledge,
Borrower is not in violation of any law, rule, regulation, order or decree
applicable to Borrower or its properties, and Borrower affirmatively undertakes
to comply at all times with all applicable laws, rules and regulations; (x) no
Event of Default has occurred and is continuing; and (xi) Borrower has obtained
the advice of independent counsel, who has reviewed and negotiated this
Agreement and the form of Note on behalf of Borrower prior to the execution and
delivery hereof and thereof. All of the representations and warranties, and the
covenants, made by Borrower herein, shall survive the delivery of this Agreement
and of each Note, and any renewal and extension of any Loan or Loans made
hereunder. All statements made by or on behalf of Borrower under or pursuant to
this Agreement or any Note, or otherwise in connection with the transactions
contemplated hereby, shall constitute representations and warranties made by
Borrower hereunder.
  
5.           Certain Events of Default. Each of the following shall constitute
an Event of Default hereunder and under each Note: (i) any failure to pay when
due any amount of principal or interest in accordance with the terms of this
Agreement or of any Note, and the continuation of such default without cure for
a period of ten (10) calendar days after written notice by the Lenders of the
occurrence of such default; (ii) any failure to pay when due any other amount
payable to each Lender under the terms of this Agreement or of any Note, and the
continuation of such default without cure for a period of ten (10) calendar days
after written notice by the Lenders of the occurrence of such default; (iii) any
default by Borrower in the performance or observance of any covenant or
agreement contained in this Agreement or in any Note, or in any other agreement
made in connection herewith or therewith, or in any other agreement or
instrument delivered to each Lender in connection with this Agreement or any
Note, and the continuation of such default without cure for a period of ten (10)
calendar days after written notice by the Lenders of the occurrence of such
default; (iv) any representation or warranty made by Borrower to the Lenders, or
any representation, statement, certificate, schedule or report made or furnished
to the Lenders on behalf of Borrower, is false or erroneous in any material
respect at the time of its making or otherwise ceases to be accurate in any
material respect; (v) Borrower applies for or consents to the appointment of a
receiver, trustee or liquidator of its properties, or admits in writing its
inability to pay debts as they mature, or makes a general assignment for the
benefit of creditors, or any material part of Borrower’s assets or properties is
placed in the charge of a receiver, trustee or other officer or representative
of a court or of creditors; (vi) Borrower is adjudged a bankrupt, or any
voluntary proceeding is instituted by Borrower in insolvency or bankruptcy or
for readjustment, extension or composition of debts, or for any other relief of
debtors; (vii) any involuntary proceeding is instituted against Borrower in
insolvency or for readjustment, extension, or composition of debts, which
proceeding is not dismissed within ninety (90) days after the filing of the
same; (viii) entry by any court of a final judgment against Borrower, or the
institution of any levy, attachment, garnishment or charging order against
Borrower, which has a material adverse effect, as determined by the Lenders in
the Lenders’ reasonable judgment, on the financial condition of Borrower; or
(ix) any default, event of default, or breach occurs with respect to or
otherwise on the part of Borrower under or in connection with any other
agreement between the Lenders and Borrower, including, without limitation, that
certain Loan Agreement and corresponding 10% Convertible Debenture executed by
the Lenders and Borrower as of May 01, 2009 (the parties also hereby agreeing
that any default by Borrower under any Loan made hereunder shall create an Event
of Default with respect to all Loans made hereunder, and with respect to all
other agreements between Borrower and the Lenders).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
6.           Remedies. Upon the occurrence of any one or more Events of Default
that have not been timely cured, the Lenders may, at its sole option, exercise
any and all of the following rights and remedies, at the Lenders’ sole
discretion, each and every one of which shall be cumulative and in addition to
each other and to the additional rights arising on the part of the Lenders at
law and in equity: (i) declare all sums owing under this Agreement and the
corresponding Note or Notes to be immediately due and payable, without the need
to wait for the occurrence of any deadline or other passage of time; (ii)
terminate any or all of the Lenders’ obligations hereunder; (iii) exercise a
right of offset against any and all property of Borrower in the Lenders’ custody
or possession; (iv) without notice of default or demand, pursue and enforce any
and all of the Lenders’ rights and remedies against Borrower, including, without
limitation, any and all rights of the Lenders arising under this Agreement and
any and all Notes; (v) exercise all rights of the Lenders under that certain
Security Agreement made of even date herewith between Borrower and the Lenders,
under which Borrower has granted to each Lender a security interest in all of
Borrower’s assets to secure performance of Borrower’s obligations to the Lenders
under this Agreement and under each Note (the “Security Agreement”); and (vi)
exercise any and all additional rights and remedies of the Lenders at law or in
equity. The Lenders may waive any Event of Default, but only in writing executed
by the Lenders. Any Event of Default waived in a writing executed by the Lenders
shall be deemed under this Agreement and under each Note to have been cured and
not to be continuing; but no waiver shall waive the effect of any subsequent or
different Event of Default.
 
7.           General Provisions. Borrower and the Lenders further agree as
follows:
 
7.1    Modification; Construction. No failure to exercise and no delay in
exercising any right of the Lenders hereunder or under any Note shall operate as
a waiver hereof or thereof, neither shall any single or partial exercise of any
such right preclude any additional or further exercise thereof. The rights of
the Lenders hereunder and under each Note shall be in addition to all other
rights of the Lenders at law and in equity and those arising under any other
instrument or other agreement, including the Security Agreement. No modification
of any provision of this Agreement or of any Note or of the Security Agreement
shall be effective unless made in a writing signed by the Lenders and Borrower.
No notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand. Initially capitalized terms used but not defined in this Agreement shall
have the meanings given to them, respectively, in the Note and in the Security
Agreement.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 


 
7.2    Notices. Any and all notices and other communications required or
permitted to be given under this Agreement or under any Note shall be given in
writing and personally delivered or mailed by prepaid mail or overnight courier
to the address of such party as provided at the beginning of this Agreement. Any
such notice or other communication shall be deemed to have been given on the
date that is: three (3) days after it has been mailed by prepaid certified or
registered US Mail; one (1) day after it has been sent by overnight courier; on
the same day on which it personally has been hand delivered; and if sent by
other means, when actually received. Any party may change its address for notice
purposes by giving notice of such change to the other party as provided herein.
 
7.3    Governing Law; Jurisdiction; Forum. This Agreement has been executed,
delivered and accepted by Borrower and the Lenders in the State of Arizona; and
the substantive laws of Arizona and the applicable federal laws of the United
States of America shall govern the validity, construction, enforcement and
interpretation of this Agreement and of each Note. Any suit, action or
proceeding against Borrower with respect to this Agreement or any Note may be
brought in the Superior Court of Arizona located in Maricopa County, Arizona, or
in the United States District Court for the District of Arizona, as the Lenders,
in Lender’s sole discretion, may elect; and Borrower hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. Borrower hereby irrevocably waives any objections Borrower
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Note that may be
brought in any such courts, and Borrower further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
7.4    No Oral Agreements; Invalid Provisions; Multiple Counterparts. THIS
AGREEMENT AND EACH NOTE ISSUED HEREUNDER REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES
AFFECTING THE SUBJECT MATTER OF THIS AGREEMENT OR OF THE NOTES OR THE SECURITY
AGREEMENT. If any provision of this Agreement or of any Note is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and the remaining enforceable provisions shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from the remaining provisions. This
Agreement and each Note may be executed in any number of counterparts, and any
of the parties hereto may execute the same by signing any such counterpart.
 
7.5    Waiver of Jury Trial; Enforcement Costs and Expenses to be Borne by
Borrower. Borrower and  hereby mutually and irrevocably waive their right to a
jury trial of any dispute that may arise out of or in connection with this
Agreement, the parties instead irrevocably agreeing that any such dispute shall
be resolved by a court of competent jurisdiction sitting without a jury.
Borrower agrees to pay all costs of enforcement of this Agreement, including,
without limitation, attorneys' fees and other costs incurred by the Lenders in
addressing its claims against Borrower hereunder, regardless of whether a
lawsuit is actually filed; and Borrower agrees to pay all of the Lenders’ costs
of preparation for suit, and proceeding with a suit, plus any and all additional
attorney and other fees and costs the Lenders may incur in any proceeding under
any bankruptcy or other similar federal or state law in connection with the
obligations evidenced hereby. In the event of any court proceeding, court costs
and attorneys' fees shall be set by the court and not by a jury and shall be
included in any judgment obtained by the the Lenders.
 
7.6    Binding Effect; Assignable by the Lenders Only. This Agreement and each
Note shall be binding upon and inure to the benefit of Borrower and the Lenders
and their respective successors, assigns and legal representatives: provided,
however, that: (i) Borrower shall not, without the prior written consent of the
Lenders, assign any rights, powers, duties or obligations hereunder or
thereunder; but (ii) the Lenders shall he authorized to assign this Agreement
and each and every Note to any other person, at the Lenders’ sole discretion,
without the consent of Borrower.
 


 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the Effective Date.
 

 
DEBTOR:
         
SKYE INTERNATIONAL, INC., a Nevada
   
corporation
           
By:
/s/  Gregg C. Johnson            
Name:
Gregg C. Johnson
           
Title:
Executive Vice President
 





 
 

 
LENDERS:
         
TED MAREK DEFINED BENEFIT
   
PENSION PLAN dated December 23, 1993
   
and effective January 1, 1994
           
By:
/s/  Ted Marek            
Name:
Ted Marek
           
Title:
Beneficiary
 






 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Perry D. Logan            
Name:
Perry D. Logan
         






 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Rosario Logan            
Name:
Rosario Logan
         





 
5

--------------------------------------------------------------------------------

 




EXHIBIT “A”
 
TO SHORT TERM LOAN AGREEMENT DATED MAY 28, 2009 BETWEEN
SKYE INTERNATIONAL, INC. AND TED MAREK DEFINED BENEFIT PENSION PLAN
 
FORM OF SECURED CONVERTIBLE PROMISSORY NOTE TO BE EXECUTED UPON
THE MAKING OF ANY LOAN UNDER THE SHORT TERM LOAN AGREEMENT
 

--------------------------------------------------------------------------------

 
THE SALE, TRANSFER OR OTHER DISPOSITION OF THIS NOTE, OR OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF, IS RESTRICTED.
 
[skye_logo.gif]


SKYE INTERNATIONAL, INC.
 
10% CONVERTIBLE SECURED PROMISSORY NOTE
1-YEAR MATURITY (OPTIONAL 2-YEAR MATURITY)
 
 
US  $__________________
_____________, 20__
Scottsdale, Arizona, USA
 

 
FOR VALUE RECEIVED, Skye International, Inc., a Nevada corporation with offices
at 7701 East Gray Road, Suite 104, Scottsdale, Arizona 85260 (the "Company"),
hereby promises unconditionally, as of ____________ ,  20__ (the “Effective
Date”), to pay to the order of Ted Marek Defined Benefit Pension Plan dated
December 23, 1993 and effective January 1, 1994, located at 9977 North
90th  Street, Suite 220, Scottsdale, Arizona 85258 (“Holder”), the principal
amount of _________________ Dollars (US $__________) together with interest on
the principal balance outstanding from time to time under this instrument
("Note"), from and including the date hereof, until, but excluding, the date of
payment, at a per annum rate equal to the "Stated Interest Rate" specified
in  Section 1(a),  or, to the extent applicable, at the "Default Interest Rate"
specified in  Section 1(b),  in accordance with the following terms and
conditions:
 
1.           Contracted For Rate of Interest. The contracted for rate of
interest of the indebtedness evidenced by this Note shall include and consist of
the following, as applicable:
 
(a)          Stated Interest Rate. The "Stated Interest Rate" shall equal Ten
Percent (10%) per annum, calculated on the basis of the actual number of days
elapsed, assuming a 365-day year, applied to the outstanding principal balance
of this Note from time to time. The principal balance outstanding hereunder
shall bear interest at the Stated Interest Rate from the date of issuance of
this Note through the date that is one day prior to the first to occur of the
following events: (i) the unpaid principal balance, together with all accrued
interest and other amounts payable hereunder, have been paid in full; (ii) the
unpaid principal balance, together with all accrued interest and other amounts
payable hereunder, have been converted into shares of the Company’s common stock
as permitted in accordance with  Section 7;  or (iii) the passage of ten (10)
days following the occurrence of one or more uncured Events of Default as
defined in  Section 4.
 
(b)          Default Interest Rate. The "Default Interest Rate" shall equal
Fifteen Percent (15%) per annum, calculated on the basis of the actual number of
days elapsed, assuming a 365-day year, applied to the outstanding principal
balance of this Note from time to time. The principal balance outstanding
hereunder shall bear interest at the Default Interest Rate beginning eleven (11)
days after the date of occurrence of any uncured Event of Default, as defined
in  Section 4,  and continuing until the first to occur of the following events:
(i) the unpaid principal balance, together with all accrued interest and other
amounts payable hereunder, have been paid in full; or (ii) the unpaid principal
balance, together with all accrued interest and other amounts payable hereunder,
have been converted into shares of the Company’s common stock as permitted in
accordance with  Section 7.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)          Monthly Payments of Interest Only; Payment in Full on Maturity Date
(or Extended Maturity Date).  Interest accrued on the principal balance of this
Note shall be due and payable to Holder monthly, on the first day of each
calendar month, beginning at the start of the first full calendar month
following the Effective Date and continuing on the first day of each month
thereafter until all obligations of the Company under this Note have been paid
in full. The outstanding principal balance of this Note, together with all
accrued but unpaid interest and all additional amounts payable hereunder, shall
be due and payable in full on the date that is exactly one (1) year after the
Effective Date (the "Maturity Date");  provided, however, that  the Company
shall not be required to repay such outstanding principal, interest or
additional amounts if and to the extent that this Note has been converted by
Holder, at Holder’s sole option, into shares of the Company's Common Stock as
permitted under  Section 7;  and  provided further,  that the Holder
unilaterally shall have the right to extend the Maturity Date by one (1) year
(the “Extended Maturity Date”), upon written notice of such extension given by
Holder to Company on or prior to the Maturity Date; and in the event of such
extension, the Note shall be deemed for all purposes to have been issued
originally with a two-year period of maturity.
 
2.          Application of Payments. All payments received by Holder with
respect to the indebtedness evidenced hereby shall be applied: (i) first to
Additional Sums (as hereinafter defined) and to any other non-interest charges
and costs provided for in this Note; (ii) next, to accrued but unpaid interest
at the Default Interest Rate, if and to the extent applicable; (iii) next, to
accrued but unpaid interest at the Stated Interest Rate; and (iv) finally, to
the unpaid principal balance outstanding hereunder from time to time.
 
3.           Prepayments. Payments of principal hereof may be made at any time,
or from time to time, in whole or in part, prior to the Maturity Date (or the
Extended Maturity Date, as applicable), without penalty, provided that all
interest and other charges accrued through the date of prepayment are also paid
in full, in accordance with  Section 2.  Notwithstanding any prepayment of
principal hereof: (i) there shall be no change to the Maturity Date (or, if
applicable, to the Extended Maturity Date) or to the amount of payments due
hereunder unless Holder, in its sole and absolute discretion, agrees in writing
to such change; and (ii) no terms and conditions of this Note shall be changed
or affected in any manner whatsoever; and (iii) the Company's obligations
hereunder shall continue in effect, and this Note shall remain outstanding,
unless and until this Note is converted into shares of the Company's Common
Stock as permitted under  Section 7,  or until the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full, upon which, Holder shall deliver to the Company the
original executed copy of this Note, marked "PAID" in bold lettering in a
conspicuous location on the first page and on the signature page hereof.
 
4.           Events of Default; Acceleration. The occurrence of any one or more
of the following events shall constitute an "Event of Default" hereunder, and
upon any such Event of Default, the entire principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, at the election of Holder, shall become immediately due and payable,
without any notice to the Company, and without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Company:
 
(a)          Nonpayment of principal, interest or other amounts when the same
become due and payable hereunder, if the Company does not cure such failure to
pay within ten (10) days after the date such payment is due;
 
(b)          The dissolution, winding-up or termination of the existence of the
Company or the sale or disposition of substantially all of the assets of the
Company’s business;
 
(c)          The making by the Company of an assignment for the benefit of its
creditors;
 


 
7

--------------------------------------------------------------------------------

 


 
(d)          The appointment of (or application for appointment of) a receiver
for the Company, or the involuntary filing against or voluntary filing by the
Company of a petition or application for relief under federal bankruptcy law or
under any similar federal or state law, which is not stayed or dismissed within
90 days of filing, or the issuance of any writ of garnishment, execution or
attachment for service with respect to the Company or any property of the
Company; or
 
(e)          Any other material breach by the Company of the terms and
conditions of this Note.

 
5.          Additional Sums. The Company agrees to pay an effective, contracted
for rate of interest equal to the rate of interest resulting from all interest
payable as provided in this Note plus the additional rate of interest resulting
from the “Additional Sums” as defined in the next sentence. All fees, charges,
goods, things in action and any other sums or things of value, other than the
interest resulting from the Stated Interest Rate and the Default Interest Rate,
as applicable, paid or payable by the Company (collectively, the "Additional
Sums") pursuant to this Note, that may be deemed to constitute interest for the
purpose of any applicable laws that may limit the maximum amount of interest to
be charged by a lender, shall be payable by the Company as, and shall be deemed
actually to be, additional interest; and for such purposes only, the agreed upon
and "contracted for rate of interest" payable under this Note shall be deemed
increased by the rate of interest resulting from the imposition of the
Additional Sums. The Company understands and believes that this transaction
complies with all applicable laws of the State of Arizona; however, if any
interest or other charges in connection with this Note are ever held by a court
of competent jurisdiction to have exceeded the maximum amount of interest
permitted by law, then the Company agrees that: (i) the amount of interest or
charges payable pursuant under this Note shall be reduced to the maximum amount
permitted by law; and (ii) any excess amount previously collected from the
Company in connection with this Note that exceeded the maximum amount permitted
by law shall be credited against the principal balance then outstanding
hereunder.
 
6.          Waivers. Except as set forth in this Note, to the extent permitted
by applicable law, the Company waives and agrees not to assert demand,
diligence, grace, presentment for payment, protest, or notice of nonpayment,
nonperformance, extension, dishonor, maturity, protest, acceleration or default.
No failure to accelerate the indebtedness evidenced hereby upon a default
hereunder, no acceptance of a past-due installment, and no other indulgence
granted from time to time by Holder, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law. Holder may extend the time for payment of, or
renew, this Note; and any such extension, renewal, release or other indulgence
shall not alter or diminish the liability of the Company or any other person or
entity who is or may become liable on this Note except to the extent expressly
set forth in a writing executed by Holder and evidencing or constituting such
extension, renewal, release or other indulgence. No delay or failure of Holder
in exercising any right hereunder shall affect such right; neither shall any
single or partial exercise of any right preclude further exercise thereof.
 
7.          Optional Conversion of All or Part of the Note into Common Stock of
the Company.
 
(a)          Conversion Option of the Holder. The Holder may, at its option (the
“Conversion Option”), convert all or any lesser amount of the unpaid principal
amount of this Note plus all accrued but unpaid interest and Additional Sums
outstanding hereunder into shares of the Company's common stock, par value $.001
per share (the "Common Stock"), at the conversion price ("Conversion Price")
defined below. The right of conversion described in this  Section 7(a)  shall be
exercisable by the Holder upon presentation by the Holder of written notice to
the Company, along with the surrender of this Note to the Company, in exchange
for the number of shares of Common Stock into which this Note is exchanged. The
option arising under this Section 7(a) shall terminate only upon the Maturity
Date or, if applicable, the Extended Maturity Date.
 
(b)          Conversion Price. Upon any exercise by the Holder of the Conversion
Option described in Section 7(a), the outstanding principal amount of this Note,
plus accrued and unpaid interest thereon, plus all unpaid Additional Sums, shall
be converted into shares of the Company's Common Stock at the rate of
Thirty-Five Cents (US $0.35) per share (the "Conversion Price"), subject to
adjustment as hereinafter provided.
 


 
8

--------------------------------------------------------------------------------

 


 
(c)          Adjustment Based Upon Stock Dividends, Combination of Shares or
Recapitalization. In the event that the Company, at any time prior to the
termination of the Conversion Option: (i) pays a stock dividend; (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its shares of Common Stock any other
special capital stock of the Company, the Holder, upon surrender of this Note
for conversion, shall be entitled to receive the number of shares of Common
Stock or other capital stock of the Company that the Holder would have owned or
would have been entitled to receive after the occurrence of any of the events
described above had this Note been converted into the Common Stock immediately
prior to such event.
 
(d)          Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Company is a party (other than a merger in
which the Company is the surviving entity and that does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person of the property of the
Company as an entirety or substantially as an entirety, the Holder shall have
the right to convert this Note into the kind and amount of securities and
property receivable upon such consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock into which such Note would have
been convertible immediately prior thereto.
 
(e)          Corporate Status of Shares to be Issued. All shares of the
Company's Common Stock that are issued upon the conversion of this Note shall,
upon issuance, be fully paid and non-assessable.
 
(f)           Issuance of Stock Certificate. Upon any conversion of this Note,
the Company promptly shall issue to the Holder a certificate or certificates
representing the number of shares of its Common Stock to which the conversion
relates.
 
(g)          Status of Holder of Note. This Note shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company or to any
rights whatsoever except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this Note or the shares issuable upon the
conversion hereof unless and until this Note is converted. Upon any conversion
of this Note, the Holder shall, to the extent permitted by law, be deemed to be
the holder of record of the shares of Common Stock issuable upon such
conversion, notwithstanding that the stock transfer books of the Company may be
closed or that the certificates representing such shares of Common Stock may not
yet actually have been delivered.
 
(h)          Reserve of Shares. The Company shall reserve at all times out of
its authorized shares of Common Stock a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock upon the
conversion of this Note.
 
(i)            Status Under Securities Laws.
 
(i)            Restricted Securities. This Note is, and the shares of Common
Stock issuable upon conversion hereof shall be, "restricted securities" within
the meaning of SEC Rule 144 promulgated under the Securities Act of 1933 (the
"1933 Act"). Holder acknowledges and agrees that it is acquiring this Note and,
upon conversion, the shares of Common Stock, without a view to the public
distribution or resale of the Note or such shares in violation of applicable
federal or state securities laws.
 
(ii)           No Registration. This Note has not been, and the shares of Common
Stock issuable upon conversion hereof will not be, registered under the 1933 Act
or under the securities laws of any other jurisdiction; and therefore, Holder
must be able to hold the Note or the shares indefinitely without any transfer,
sale or other disposition, unless they are subsequently registered under the
1933 Act and under the securities laws of other applicable jurisdictions or, in
the opinion of counsel to the Company, registration is not required under such
Act or laws as the result of an available exemption from registration.
 


 
9

--------------------------------------------------------------------------------

 


 
(iii)          Legend. There shall be endorsed on the certificates evidencing
any shares issued upon the conversion of this Note a legend substantially to the
following effect:
 
"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; AND AS A RESULT, SUCH SHARES ARE 'RESTRICTED
SECURITIES' AS DEFINED BY SEC RULE 144 PROMULGATED UNDER THAT ACT. THE SHARES
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT REGISTERING THE SHARES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR, IN LIEU THEREOF, WITHOUT AN OPINION OF COUNSEL FOR THIS
COMPANY TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THAT ACT.
WITHOUT LIMITING THE FOREGOING, THE SHARES MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF WITHOUT AN OPINION OF COUNSEL FOR THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER, SALE OR OTHER DISPOSITION DOES NOT VIOLATE THE
SECURITIES LAWS OF ANY JURISDICTION OR THE RULES AND REGULATIONS THEREUNDER."
 
8.           General Provisions.
 
(a)          Severability. If any provision hereof is invalid or unenforceable,
the other provisions hereof shall remain in full force and effect and shall be
construed so as to effectuate the other provisions hereof.
 
(b)          Amendment. This Note may not be changed, modified or terminated;
neither shall any provision of this Note be waived, except by an agreement in
writing signed by the party to be charged.
 
(c)          Binding Nature of Note; Assignment. The provisions of this Note
shall be binding upon the Holder and the Company, and shall inure to the benefit
of and bind the respective successors and assigns of the Holder and the Company.
Neither the Company nor the Holder may assign or transfer this Note or assign or
delegate any of his or its respective rights or obligations hereunder without
the prior written consent of the other party in each instance.
 
(d)          Waiver of Jury Trial; Enforcement Costs and Expenses to be Borne by
the Company. The Company and the Holder hereby mutually and irrevocably waive
their right to a jury trial of any dispute that may arise out of or in
connection with this Note, the parties instead irrevocably agreeing that any
such dispute shall be resolved by a court of competent jurisdiction sitting
without a jury. The Company agrees to pay all costs of enforcement of this Note,
including, without limitation, attorneys’ fees and other costs incurred by
Holder in addressing its claims against the Company hereunder, regardless of
whether a lawsuit is actually filed; and the Company agrees to pay all of
Holder’s costs of preparation for suit, and proceeding with a suit, plus any and
all additional attorney and other fees and costs Holder may incur in any
proceeding under any bankruptcy or other similar federal or state law in
connection with the obligations evidenced hereby. In the event of any court
proceeding, court costs and attorneys’ fees shall be set by the court and not by
a jury and shall be included in any judgment obtained by the Holder.
 
(e)           Time of Essence. Time is of the essence of this Note and each and
every provision hereof.
 


 
10

--------------------------------------------------------------------------------

 


 
(f)           Controlling Law; Jurisdiction; Venue. This Note and all questions
relating to its validity, interpretation, performance, and enforcement shall be
governed by and construed in accordance with the laws of the State of Arizona,
notwithstanding any conflicts-of-law provisions to the contrary. Any suit,
action or proceeding against the Company with respect to this Note may be
brought in the Superior Court of Arizona located in Maricopa County, Arizona, or
in the United States District Court for the District of Arizona, as Holder, in
Holder’s sole discretion, may elect; and the Company hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. The Company hereby irrevocably waives any objections the
Company may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note that may be brought in any
such courts, and the Company further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(g)          Notices. All notices, requests, demands and other communications
required or permitted under this Note shall be in writing and shall be deemed to
have been duly given, made, and received: (i) when delivered against receipt;
(ii) upon receipt of a facsimile transmission; (iii) one day following the day
of deposit thereof, with delivery charges prepaid, with a national overnight
delivery service; or (iv) three business days following the day of deposit
thereof, with the United States Postal Service, by regular first class,
certified or registered mail, return receipt requested, postage prepaid, in each
case addressed as set forth in the first paragraph of this Note. Either party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section 8(g) for the giving of notice.
 
(h)          Section Headings. The Section headings in this Note are for
convenience only; they form no part of this Note and shall not affect its
interpretation.
 
(i)           Number of Days. In computing the number of days for purposes of
this Note, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day that is
not a Saturday, Sunday or holiday.
 
(j)           Loss or Destruction of Note. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note, or in the case of loss, theft or destruction of an indemnity
satisfactory to it, and in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a new Note of
like tenor and date.
 
(k)          Construction. The Company and Holder participated in the drafting
of this Note, and this Note was reviewed by the respective legal counsel for the
Company and Holder. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be applied to the
interpretation of this Note. The language of this Note shall be construed as a
whole according to its fair meaning. The word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, without
limitation.” No inference in favor of, or against, the Company or Holder shall
be drawn from the fact that one party has drafted any portion hereof.
 
(l)           First Priority Security Interest Granted in All the Company’s
Assets to Secure Performance.  The performance of the Company’s obligations
under this Note and under the Short Term Loan Agreement between Holder and the
Company dated May 1, 2009 (the “Loan Agreement”) have been secured by a first
priority security interest granted by the Company to the Holder, as more
particularly specified in that certain Security Agreement between the Company
and Holder, made and delivered of even date with the Loan Agreement.
 


 
11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company and the Holder have caused this Note to be duly
executed, delivered and accepted as of the Effective Date.
 

 
Company
         
SKYE INTERNATIONAL, INC., a
   
Nevada corporation
                   
By:
       
 Gregg C. Johnson, EVP + COO
     
ACCEPTED AND AGREED:
                         
By:
           
Holder: TED MAREK DEFINED BENEFIT PENSION PLAN
   
dated December 23 1993 and effective January 1, 1994
             


 
 

 
 
12

--------------------------------------------------------------------------------

 
 
 
SECURITY AGREEMENT
 

--------------------------------------------------------------------------------

 
THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of September
4, 2009 (the “Effective Date”), by and between: SKYE INTERNATIONAL, INC., a
Nevada corporation with offices at 7701 East Gray Road, Suite 104, Scottsdale,
Arizona 85260 (“Debtor”); and TED MAREK DEFINED BENEFIT PENSION PLAN dated
December 23, 1993 and effective January 1, 1994, with offices at 9977 North 90th
Street, Suite 220, Scottsdale, Arizona 85258; and PERRY D. LOGAN AND ROSARIO
LOGAN, husband and wife, as joint tenants with the right of survivorship, P.O.
Box 35080, Las Vegas, Nevada 89133 (referred to as the “Secured Parties” and
individually referred to as a “Secured Party”).
 
RECITALS
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Debtor and Secured Parties are entering into certain Short Term Loan Agreements
(“Loan Agreements”), under which, from time to time, Debtor will execute and
deliver to one or more of the Secured Parties evidence of indebtedness in
substantially the same form as that certain form of Secured Convertible
Promissory Note attached to the Loan Agreements as Exhibit A thereto (“Note”).
All initially capitalized terms not defined in this Agreement shall have the
meanings ascribed thereto in the Loan Agreements and in any Note, all of which
shall be deemed incorporated herein by this reference.
 
WHEREAS, as of September 7, 2009, Debtor has executed and delivered the Notes to
the Secured Parties  in the original principal amount of One Hundred & Forty
Five Thousand Dollars (US $145,000.00) as to Ted Marek Defined Benefit Pension
Plan, and Two Hundred & Fifty Two Thousand Eight Hundred Dollars (US$252,800.00)
as to Perry D. Logan & Rosario Logan, together with any additions thereto as may
from time to time be received by the Debtor and evidenced by the issuance of a
Note in connection therewith, the performance of which shall be secured by this
Agreement.
 
WHEREAS, this Agreement secures on behalf of Secured Parties the performance of
all of Debtor’s obligations under the Loan Agreements, under each and every
additional Note (together, the “Notes”) that may be issued by Debtor from time
to time, and under this Agreement in a gross principal amount NOT TO EXCEED Five
Hundred Thousand Dollars ($500,000) in total (each such obligation of Debtor, a
“Secured Obligation”; collectively, “Secured Obligations”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained in this Agreement, the parties hereto hereby agree as
follows:
 
1.          Collateral. For good and valuable consideration, and to secure the
full payment and other performance of the Secured Obligations, Debtor hereby
grants to Secured Parties, pursuant to Article 9 of the Arizona Uniform
Commercial Code (“UCC”), a first priority security interest (“Security
Interest”) in all of the assets that Debtor owns or to which Debtor otherwise
has any right, title or interest, and in all additional assets with respect to
which Debtor hereafter may acquire any right, title or interest, whether
present, future or contingent, and in any and all of Secured Parties’ expectancy
to acquire any such property, including, without limitation, the following named
asset classes (all such present or future property of Debtor being referred to
herein as “Collateral”):


  
(a)           All accounts, contract rights, rights to payment, documents of
title, deposit accounts, certificates of deposit, investment property,
intellectual property, patents, trademarks, copyrights, licenses, general
intangibles, instruments, documents and chattel paper (including all accounts
receivable, notes, drafts, lease agreements and security agreements), and all
goods, if any, represented thereby, whether now existing or hereafter acquired
or created from time to time;
 


 
13

--------------------------------------------------------------------------------

 




(b)           All inventory now owned or hereafter acquired, including all goods
held for sale or lease in Debtor’s business, as now or hereafter conducted, and
all materials, work in process and finished goods used or to be consumed in
Debtor’s business (whether or not represented by warehouse receipts or bills of
lading or any other document or instrument, and whether or not placed in transit
or delivered to a public warehouse);
 
(c)           All equipment now owned or hereafter acquired, including all
furniture, fixtures, furnishings, vehicles (whether titled or non-titled),
machinery, materials and supplies, wherever located, together with all parts,
accessories, attachments, additions thereto and replacements therefor;
 
(d)           All negotiable and non-negotiable documents of title;
 
(e)           All monies, securities, stocks, bonds, instruments, documents and
chattel paper now held by or hereafter delivered to Secured Parties, together
with all property rights and security interests evidenced thereby, all increases
thereof (including, without limitation, stock dividends), all profits therefrom
and all transformations thereof;
 
(f)           All tax refund claims, all policies and certificates of insurance
covering any of the Collateral, all contracts, agreements or rights of
indemnification, guaranty or surety relating to any of the Collateral, and all
claims, awards, loss payments, proceeds and premium refunds that may become
payable with respect to any such policies, certificates, contracts, agreements
or rights;
 
(g)           All ledger cards, invoices, delivery receipts, worksheets, books
of accounts, statements, correspondence, customer lists, files, journals, data,
ledgers and records in any form, written or otherwise, including any computer
readable memory and any computer hardware or software necessary to utilize,
create, maintain and process such memory related to any of the Collateral;
 
(h)           All trademarks, tradenames, copyrights, patents, patents pending
and applications therefor, service marks, logos, insignia and other distinctive
marks or names;
 
(i)           All claims for loss or damage to or in connection with any of the
Collateral, all other claims in any form for the payment of money, including
tort claims, and all rights with respect to such claims and all proceeds
thereof;
 
(j)           All Debtors’ rights to any insurance policies or proceeds paid
from insurance policies on Debtor’s assets, including all insured inventory;


 
(k)           All attachments, accessions, tools, parts, supplies, increases and
additions to and replacements, extensions, renewals, modifications of and
substitutions for any of the Collateral;
 
(l)           All products and proceeds of the Collateral, in any form,
including all proceeds received, due or to become due from any sale, lease
exchange or other disposition of any of the Collateral, whether such proceeds
are cash or noncash in nature or are represented by checks, drafts, notes or
other instruments for the payment of money; and
 
(m)           All other things of value that Debtor has or holds or to which, in
the future, Debtor has or claims any right, title or interest.
 
2.          Secured Obligations. The Collateral shall secure, in such order of
priority as Secured Parties may elect, the Secured Obligations of Debtor to
Secured Parties, including, without limitation, the following:
 
(a)           payment and performance of all obligations of Debtor under the
terms of the Loan Agreements and under any and all Notes issued pursuant
thereto, together with all amendments, extensions, modifications, substitutions
and renewals thereof;
 


 
14

--------------------------------------------------------------------------------

 


 
(b)           payment and performance of every obligation, covenant and
agreement of Debtor contained in this Agreement, together with all amendments,
extensions, modifications, substitutions and renewals hereof;
 
(c)           payment and performance of every obligation, covenant, and
agreement of Debtor in favor of Secured Parties contained in any other
instrument or other document, together with all amendments, extensions,
modifications, substitutions and renewals thereof; and


(d)           payment and performance of all other obligations and liabilities
of Debtor to Secured Parties, whether now existing or hereafter incurred or
created and whether voluntary or involuntary, whether due or not due, whether
absolute or contingent, and whether incurred directly or acquired by Secured
Parties by assignment or otherwise.
 
3.          Certain Representations and Warranties of Debtor. Debtor hereby
represents and warrants to Secured Parties that:
 
(a)           Organization; Qualification. Debtor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is properly qualified and in good standing as a foreign corporation
and is duly authorized to do business in each jurisdiction where the nature of
its properties or business requires such qualification, except where the failure
to be so qualified would not have a material adverse effect on the business,
financial condition, assets or properties of Debtor.
 
(b)           Authority. Debtor has the requisite corporate power and corporate
authority to carry out the terms and conditions applicable to Debtor under the
Loan Agreements, each and all Notes, this Agreement, and any additional
documents to which Debtor is or may become a party and that relate in any manner
to the subject matter hereof and thereof (together, the Loan Agreements, all
Notes (present and future), this Agreement, and any additional documents
relating in any manner hereto and thereto being referred to herein as the “Loan
Documents”). The execution, delivery and performance by Debtor of the Loan
Agreements, this Agreement, and the other Loan Documents have been duly
authorized by all requisite corporate action on the part of Debtor, and have
been duly executed and delivered by Debtor.
 
(c)           No Conflict. The execution, delivery, and performance by Debtor of
this Agreement and the other Loan Documents do not and will not conflict with or
result in any breach of the terms and conditions of or constitute a default
under any other agreement or instrument under which Debtor is a party or Debtor
or its assets are otherwise obligated. Debtor is not in default in the
performance or observance of any covenants, conditions or provisions of any such
other agreement or instrument.
 
(d)           Priority. The Security Interest in the Collateral granted to
Secured Parties constitutes, and at all times hereafter shall constitute, a
first priority security interest.
 
(e)           Title. Debtor is and shall be the owner of, and has or shall
continue to have, good and marketable title to the Collateral, free and clear of
all security interests, liens and other encumbrances of any kind or description
whatsoever, except the Security Interest arising under this Agreement. No
financing statement covering the Collateral is or will be filed or recorded in
any public office except with respect to the Security Interest.
 
4.          Certain Covenants of Debtor.
 
(a)           Security Interests; Transfers. Debtor shall keep the Collateral
free of all security interests or other encumbrances, other than the Security
Interest arising under this Agreement. Except in the ordinary course of Debtor’s
business, Debtor shall not sell, transfer, assign or otherwise dispose of (each,
a “Transfer”) any Collateral or any interest therein without first notifying
Secured Parties in writing providing, in reasonable detail, a description of the
Collateral to be Transferred, the nature of the proposed Transfer, and the
anticipated proceeds of such Transfer. Secured Parties shall have the right to
reject any Transfer.
 


 
15

--------------------------------------------------------------------------------

 


 
(b)           Maintenance of Collateral. Debtor shall keep the Collateral at the
facilities of Debtor and shall keep and maintain the Collateral in good
condition and repair, except for ordinary wear and tear. Debtor shall not use
the Collateral in violation of any provision of this Agreement or any of the
other Loan Documents to which Debtor is a party or any applicable statute,
ordinance or regulation or any policy of insurance insuring the Collateral.


(c)           Maintenance of Corporate Name. Debtor shall not change its
corporate name or the name under which it does business, without the prior
written consent of Secured Parties.
 
(d)           Insurance. Debtor shall at all times provide insurance coverage of
the Collateral on terms acceptable to Secured Parties, at Secured Parties’ sole
discretion.
 
(e)           Payments of Charges. Debtor shall pay when due all taxes,
assessments and other charges that may be levied or assessed against the
Collateral.


 
(f)           Fixtures. Debtor shall prevent any portion of the Collateral that
is not a fixture from being or becoming a fixture.
 
(g)           Notices to Secured Parties. Within ten (10) days after the end of
each fiscal quarter during the term of this Agreement, Debtor shall provide to
Secured Parties written notice of any change in the location of any of the
Collateral. Debtor shall promptly notify Secured Parties of all other matters
for which notice is required under any of the other Loan Documents.
 
(h)           Inspections. Secured Parties or the agents of Secured Parties may
inspect the Collateral at reasonable times and may enter into any premises where
the Collateral is or may be located. Any Secured Party or any representative of
a Secured Party may visit and inspect Debtor’s other properties, examine its
books of record and account and discuss its affairs, finances and accounts with
any of its officers, directors, employees and agents.
 
(i)           Defense of Collateral. Debtor, at the sole cost and expense of
Debtor, shall protect and defend this Agreement, all of the rights of Secured
Parties, and the Collateral, against all claims and demands of other parties.
Debtor shall pay all claims and charges that in the opinion of Secured Parties
might prejudice, imperil or otherwise affect the Collateral or the Security
Interest. Debtor shall promptly notify Secured Parties of any levy or other
seizure by legal process or otherwise of all or any part of the Collateral and
of any threatened or filed claims or proceedings that might in any way affect or
impair the value of this Agreement to Secured Parties.
 
(j)           Perfection of Security Interest. The Security Interest, at all
times, shall be perfected and shall be prior to any and all other interests in
the Collateral. Debtor shall act and perform as necessary and shall execute and
file all security agreements, financing statements, continuation statements, and
other documents requested by Secured Parties to establish, maintain and continue
the perfected Security Interest. Notwithstanding the foregoing, Debtor
authorizes Secured Parties to file an unlimited number of financing statements
and renewals thereof, without Debtor’s signature, with respect to the
Collateral. Debtor, on written demand, shall promptly pay all reasonable costs
and expenses of filing and recording, including the reasonable costs of any
searches, deemed necessary by Secured Parties from time to time to establish and
determine the validity and the continuing priority of the Security Interest.
 
(k)           Payment of Charges. If Debtor fails to pay any taxes, assessments,
expenses or charges, or fails to keep all of the Collateral free from other
security interests, encumbrances or claims, or fails to keep the Collateral in
good condition and repair, or fails to procure and maintain insurance thereon,
or to perform otherwise as required under this Agreement, Secured Parties may
advance the monies necessary to pay the same, to accomplish such repairs, to
procure and maintain such insurance or to so perform, all at the sole expense of
Debtor. Secured Parties are hereby authorized to enter upon any property in the
possession or control of Debtor for such purposes.
 


 
16

--------------------------------------------------------------------------------

 


 
(l)           Rights and Powers. All rights, powers, and remedies granted to
Secured Parties in this Agreement, or otherwise available to Secured Parties,
are for the sole benefit and protection of Secured Parties, and Secured Parties
may exercise any such right, power or remedy at the sole option of Secured
Parties, and in the sole and absolute discretion of Secured Parties. In
addition, if under the terms of this Agreement, Secured Parties are given two or
more alternative courses of action, Secured Parties may elect any alternative or
combination of alternatives at their option and in their sole and absolute
discretion. All monies advanced by Secured Parties under the terms of this
Agreement and all amounts paid, suffered or incurred by Secured Parties in
exercising any authority granted in this Agreement, including reasonable
attorneys’ fees, shall be added to the Secured Obligations, shall be secured by
the Collateral, shall bear interest at the highest rate payable on any of the
Secured Obligations until paid, and shall be due and payable by Debtor to
Secured Parties immediately without demand.
 
5.          Payments and Collection. Any payments with respect to or other
proceeds of Collateral received by Debtor shall be held by Debtor in trust for
Secured Parties in the same form in which received, shall not be commingled with
any assets of Debtor, and shall be delivered into the possession of Secured
Parties not later than the next business day following the day of receipt. All
payments with respect to and other proceeds of Collateral received by Secured
Parties directly or from Debtor shall be applied to the Secured Obligations in
such order and manner and at such time as Secured Parties, in their sole and
absolute discretion, determine. Secured Parties, after the occurrence of an
Event of Default and without notice to Debtor, may demand, collect, and sue on
the Collateral (either in Debtor’s or Secured Parties’ names), enforce,
compromise, settle or discharge the Collateral, and endorse Debtor’s name on any
instruments or documents included in or pertaining to the Collateral.
 
6.          Collateral in the Possession of Secured Parties.
 
(a)           Care. Secured Parties shall use such reasonable care in handling,
preserving and protecting Collateral in the possession of Secured Parties as
Secured Parties use in handling similar property for the account of Secured
Parties. Secured Parties, however, shall have no liability for the loss,
destruction or disappearance of any Collateral unless there is affirmative and
persuasive proof of a lack of due care. A lack of due care shall not be implied
solely by virtue of any loss, destruction or disappearance.
 
(b)           Preservation of Collateral. Debtor shall be solely responsible for
taking any and all actions to preserve rights under this Agreement against all
persons other than Secured Parties. Secured Parties shall not be obligated to
take any such actions whether or not the Collateral is in Secured Parties’
possession. Debtor waives presentment and protest with respect to any instrument
included in the Collateral on which Debtor is in any way liable and waives
notice of any action taken by Secured Parties with respect to any instrument,
document or chattel paper included in any Collateral that is in the possession
of Secured Parties.
 
7.          Events of Default; Remedies.
 
(a)           Events of Default. The occurrence of any of the following events
or conditions shall constitute an “Event of Default” under this Agreement:
 
(i)    The occurrence of a breach, a default, an event of default, a Default, or
an Event of Default under (or as defined in) the Loan Agreements, any Note, or
any of the other Loan Documents.


 
(ii)           The abandonment by Debtor of all or any part of the Collateral.
 
(iii)          The loss, theft or destruction of, or any substantial damage to,
any material portion of the Collateral that is not adequately covered by
insurance.
 
(iv)          Any representation or warranty of Debtor in this Agreement was
materially false or misleading as of the date made or deemed made, or any
statement made by Debtor in connection with this Agreement is not true and
correct in any material respect.
 


 
17

--------------------------------------------------------------------------------

 


 
(v)           The failure of Debtor to comply with any other provision of this
Agreement.
 
(b)          Remedies. Upon the occurrence of any Event of Default, and at any
time while such Event of Default is continuing, Secured Parties shall have the
following cumulative rights and remedies and may do any one or more or all of
the following:
 
(i)            Declare all or any part of the Secured Obligations to be
immediately due and payable, and the same, with all costs and charges, shall be
collectible thereupon by action at law.
 
(ii)           Without further notice or demand and without legal process, take
possession of the Collateral wherever found and, for this purpose, enter upon
any property occupied by or in the control of Debtor or that Debtor has the
right to enter or occupy. Debtor, upon demand by Secured Parties, shall assemble
the Collateral and deliver it to Secured Parties or to a place designated by
Secured Parties that is reasonably convenient to both parties.
 
(iii)          Exercise their rights under the Loan Agreements and under any and
all Notes and the other Loan Documents. Secured Parties shall not be liable for
any depreciation, loss, damage or injury to the Collateral or other property of
Debtor as a result of such action except if such depreciation, loss, damage, or
injury is caused by the negligence of Secured Parties or any of their agents or
representatives. Debtor hereby waives any claim of trespass or replevin arising
as a result of such action.
 
(iv)          Pursue any legal or equitable remedy available to collect the
Secured Obligations, to enforce Secured Parties’ title in and right to
possession of the Collateral, and to enforce any and all other rights or
remedies available to it.
 
(v)           Upon obtaining possession of the Collateral or any part thereof,
after written notice to Debtor as provided in this Agreement, sell such
Collateral at public or private sale either with or without having such
Collateral at the place of sale. The proceeds of such sale, after deducting
therefrom all expenses of Secured Parties in taking, storing, repairing, and
selling the Collateral (including reasonable attorneys’ fees) shall be applied
to the payment of the Secured Obligations pro rata to each Secured Party in
proportion to the amount of Secured Obligations owed to each of them, and any
surplus thereafter remaining shall be paid to Debtor or any other person that
may be legally entitled thereto. In the event of a deficiency between such net
proceeds from the sale of the Collateral and the total amount of the Secured
Obligations, Debtor, upon demand, shall promptly pay the amount of such
deficiency to Secured Parties.
 
(c)           Purchase of Collateral. Secured Parties, so far as may be lawful,
may purchase all or any part of the Collateral offered at any public or private
sale made in the enforcement of Secured Parties’ rights and remedies under this
Agreement.
 
(d)           Notice. Any demand or notice of sale, disposition or other
intended action under or in connection with this Agreement, whether required by
the UCC or otherwise, shall be deemed to be commercially reasonable and
effective if such demand or notice is provided to Debtor at least fifteen (15)
days prior to such sale, disposition or other intended action, in the manner
provided in this Agreement for the giving of notices.
 
(e)           Costs and Expenses. Debtor shall pay all reasonable costs and
expenses of Secured Parties, including costs of uniform commercial code
searches, court costs, and reasonable attorneys’ fees, incurred by Secured
Parties in enforcing payment and performance of the Secured Obligations or in
exercising the rights and remedies of Secured Parties. All such reasonable costs
and expenses shall be secured by this Agreement and by other lien and security
documents securing the Secured Obligations. In the event of any court
proceedings, court costs and attorneys’ fees shall be set by the court and not
by jury and shall be included in any judgment obtained by Secured Parties.
 


 
18

--------------------------------------------------------------------------------

 
 
 
(f)           Additional Remedies. In addition to any remedies provided in this
Agreement for an Event of Default, Secured Parties shall have all the rights and
remedies afforded a secured party under the UCC and all other legal and
equitable remedies allowed under applicable law. No failure on the part of
Secured Parties to exercise any of their rights under this Agreement arising
upon any Event of Default shall be construed to prejudice their rights upon the
occurrence of any other or subsequent Event of Default. No delay on the part of
Secured Parties in exercising any such rights shall be construed to preclude
Secured Parties from the exercise thereof at any time while that Event of
Default is continuing. Secured Parties may enforce any one or more rights or
remedies under this Agreement successively or concurrently. By accepting payment
or performance of any of the Secured Obligations after its due date, Secured
Parties shall not thereby waive the agreement contained in this Agreement that
time is of the essence, nor shall Secured Parties waive either their right to
require prompt payment or performance when due of the remainder of the Secured
Obligations or their right to consider the failure to so pay or perform an Event
of Default.
 
8.         Termination and Release of Collateral. If (a) no Default or Event has
occurred and is continuing under any of the Loan Documents and (b) all
Obligations arising under one or more of the Notes have been paid in full in
cash, then, upon request from Debtor, Secured Parties shall release all of their
interests in all or any portion of the Collateral that Debtor purchased with the
proceeds of such Note(s). This Agreement and the Security Interest granted
hereby then shall terminate, and Secured Parties then shall release all of their
interests in the Collateral, upon the payment or other satisfaction of all
Secured Obligations arising under the Notes or any of the other Loan Documents.
Upon termination of this Agreement, Secured Parties shall, at the request and
expense of Debtor, execute and deliver to Debtor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement and
all obligations arising hereunder and under the Notes, and will duly assign,
transfer, and deliver to Debtor that portion of the Collateral or the proceeds
thereof that remains in the possession of Secured Parties and that has not
otherwise been sold, transferred, applied or released pursuant to this
Agreement.

 
9.         General Provisions.
 
(a)           Power of Attorney. At any time or times that an Event of Default
has occurred and is continuing, Debtor hereby appoints Secured Parties as the
true and lawful attorneys-in-fact of Debtor, with full power of substitution to
do the following: (a) to demand, collect, receive, give receipt for, sue, and
recover all sums of money or other property that may now or hereafter become
due, owing or payable from the Collateral; (b) to execute, sign, and endorse any
and all claims, instruments, receipts, checks, drafts or warrants issued in
payment for the Collateral; (c) to settle or compromise any and all claims
arising under the Collateral, and, in the place and stead of Debtor to execute
and deliver a release and security for the claim; (d) to file any claim or
claims or to take any action or institute or take part in any proceedings,
either in the name of Secured Parties or in the name of Debtor, or otherwise,
which in the sole and absolute discretion of Secured Parties may seem to be
necessary or advisable; and (e) to execute any documents necessary to perfect or
continue the Security Interest. This power is a power coupled with an interest
and is given as security for the Secured Obligations, and the authority hereby
conferred is and shall be irrevocable and shall remain in full force and effect
until renounced by Secured Parties, if ever.
 
(b)           Indemnification. Debtor agrees to indemnify, defend, protect and
hold harmless Secured Parties and their agents, representatives, successors and
assigns (collectively, the “Indemnified Parties”) for, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses, and disbursements of any kind or nature
whatsoever (including the fees and disbursements of counsel for such Indemnified
Parties in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnified Parties are
designated parties thereto) that may be imposed on, incurred by, or asserted
against the Indemnified Parties, in any manner relating to, or arising out of,
the Loan Agreements, any one or more Notes, this Agreement and the other Loan
Documents (the “Indemnified Liabilities”);  provided,  however, that Debtor
shall have no obligation to an Indemnified Party with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of that
Indemnified Party.
 


 
19

--------------------------------------------------------------------------------

 
 
 
(c)           Secured Parties’ Right of Setoff. Debtor grants Secured Parties,
as further security for the Secured Obligations, a security interest and lien in
any credit balance and other money now or hereafter owed to Debtor by Secured
Parties. Debtor agrees that Secured Parties may, without prior notice or demand,
charge against any such credit balance or other money in the amount owing upon
the Secured Obligations, whether due or not.
 
(d)           Other Security. The acceptance of this Agreement by Secured
Parties shall not be considered a waiver of or in any way to affect or impair
any other security that Secured Parties may have, acquire simultaneously
herewith, or hereafter acquire for the payment or performance of the Secured
Obligations, nor shall the taking by Secured Parties at any time of any such
additional security be construed as a waiver of or in any way to affect or
impair the Security Interest. Secured Parties may resort, for the payment or
performance of the Secured Obligations, to their several securities therefor in
such order and manner as Secured Parties may determine in the sole and absolute
discretion of Secured Parties.

 
(e)           Actions by Secured Parties. Without notice or demand, without
affecting the obligations of Debtor under this Agreement, and without affecting
the Security Interest or the priority thereof, Secured Parties, from time to
time, may (a) extend the time for payment of all or any part of the Secured
Obligations, accept a renewal note therefor, reduce the payments thereon,
release any person liable for all or any part thereof, or otherwise change the
terms of all or any part of the Secured Obligations; (b) take and hold other
security for the payment or performance of the Secured Obligations and enforce,
exchange, substitute, subordinate, waive or release any such security; (c) join
in any extension or subordination agreement; (d) release any part of the
Collateral from the Security Interest; or (e) assign their rights under this
Agreement, the Secured Obligations, or the Collateral to any third party.
 
(f)           Waivers. Debtor waives and agrees not to assert (a) any right to
require Secured Parties to proceed against any guarantor, to proceed against or
exhaust any other security for the Secured Obligations, to pursue any other
remedy available to Secured Parties, or to pursue any remedy in any particular
order or manner; (b) the benefits of any legal or equitable doctrine or
principle of marshalling; (c) the benefits of any statute of limitations
affecting the enforcement of this Agreement; (d) demand, diligence, presentment
for payment, protest and demand, and notice of extension, dishonor, protest,
demand and nonpayment, relating to the Secured Obligations; and (e) any benefit
of, and any right to participate in, any other security now or hereafter held by
Secured Parties.
 
(g)           Further Assurances. Debtor and Secured Parties each shall do all
acts and things and make, execute, and deliver such written documents and
instruments as shall from time to time be reasonably required by the other party
to carry out the intent of this Agreement, including but not limited to any acts
and other things required under Arizona or other applicable law to perfect the
appointment of Secured Parties as Debtor’s attorneys-in-fact.
 
(h)           Governing Law; Consent to Jurisdiction. This Agreement shall be
construed as having been made in State of Arizona, and Debtor agrees that, by
entering into this Agreement, Debtor has transacted business in Arizona. This
Agreement is intended to take effect and be governed by and construed in
accordance with the laws of the State of Arizona. Debtor agrees that any suit
for the enforcement of this Agreement may be brought in the courts of the State
of Arizona or in the United States District Court for the District of Arizona,
and Debtor consents to the jurisdiction of such courts and to service of process
in any such suit being made upon Debtor by mail at the address specified above.
Debtor hereby waives any objection that Debtor may now or hereafter have to the
venue of any such suit or any such court or that such suit was brought in an
inconvenient court. Each of the parties hereby waives the right to a jury trial
and confirms their intentions that the court shall bear any such case sitting
without a jury.
 
(i)           Time of Essence. Time is of the essence of this Agreement and each
and every provision of this Agreement.
 


 
20

--------------------------------------------------------------------------------

 


 
(j)           Conflicts; Inconsistency. In the event any conflict or
inconsistency between the provisions of this Agreement and the provisions of the
Loan Agreements or any Note, the provisions of the Loan Agreements and the Note
shall govern and control to the extent necessary to resolve such conflict or
inconsistency.

 
(k)          Amendments. No amendment, modification, change, waiver, release of
any provision of this Agreement shall be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.
 
(l)           Severability. If any provision of this Agreement is invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be liberally construed in favor of Secured Parties in order
to effectuate the other provisions of this Agreement.
 
(m)          Entire Agreement. Any schedules, exhibits or other attachments to
this Agreement (as such schedules may be modified, amended, or supplemented) are
incorporated by reference into this Agreement. This Agreement, including any
attachments hereto (as such attachments may be modified, amended, or
supplemented), constitutes the entire agreement between Debtor and Secured
Parties with respect to the subject matter of this Agreement, supersedes all
oral negotiations and prior and other writings with respect to the subject
matter of this Agreement, and is intended by Debtor and Secured Parties as the
final, complete, and exclusive statement of the terms agreed to by them with
respect to such subject matter.
 
(n)          Binding Nature of Agreement; Assignment. This Agreement shall be
binding upon Debtor and its successors and assigns, and shall inure to the
benefit of Secured Parties and their successors and
assigns;  provided,  however, that (i) Debtor shall not assign or otherwise
transfer its obligations under this Agreement and no such purported assignment
shall be effective without Secured Parties’ prior written consent, which consent
may be withheld in Secured Parties’ sole and absolute discretion; and (ii) no
assignment or other transfer by Debtor of any of its obligations under this
Agreement shall relieve Debtor of any of its obligations hereunder. Secured
Parties, at any time and from time to time, may assign or transfer any or all of
their rights under this Agreement to any Person without notice to or consent of
Debtor, and no such assignment or transfer shall relieve Debtor of any of its
obligations hereunder.
 
(o)          Notices. All notices, demands, requests, and other communications
required or permitted hereunder shall be in writing and shall be delivered by
hand, telegram, facsimile or deposited with the United States Postal Service
postage prepaid, registered or certified mail, return receipt requested, or
delivered by courier or personal delivery, in each case addressed as indicated
on the first page of this Agreement. All notices shall be deemed delivered five
(5) days after deposit with the United States Postal Service, or if delivered by
personal delivery, then notice is deemed delivered upon the date and time of
actual receipt or refusal of delivery by the representatives, agents, and
employees of the party to which such notice is addressed. Any party may
designate a different address or person to whom such notices should be sent by
giving notice thereof as provided herein, which change of address shall be
effective upon receipt.
 
(p)          Section Headings. The section headings set forth in this Agreement
are for convenience only and shall not have substantive meaning under this
Agreement or be deemed part of this Agreement.
 
(q)          Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Signatures may be given by facsimile or other electronic
transmission, and such signatures shall be fully binding on the party sending
the same.
 


 
21

--------------------------------------------------------------------------------

 


 
(r)           Construction. Each of the parties to this Agreement acknowledges
that it has had the opportunity to review this Agreement and has had the
opportunity to have its counsel review this Agreement, and that the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be applied to the interpretation of this Agreement.
This Agreement shall be construed as a whole, in accordance with its fair
meaning, and without regard to or taking into account any presumption or other
rule of law requiring construction against the Party preparing this Agreement.
As used in this Agreement, the word “include(s)” means “include(s), without
limitation,” and the word “including” means “including, but not limited to.”
 
(s)           No Setoffs by Debtor. No setoff or claim that Debtor now has or
may in the future have against Secured Parties shall relieve Debtor from paying
or performing the Secured Obligations.
 
(t)           Copies. A copy of this Agreement and any financing statement
relating to this Agreement shall be sufficient for filing and recording as a
financing statement.
 
IN WITNESS WHEREOF, Debtor and Secured Parties have executed and delivered this
Agreement as of the date first written above.
 

 
DEBTOR:
         
SKYE INTERNATIONAL, INC., a Nevada
   
corporation
           
By:
/s/  Gregg C. Johnson            
Name:
Gregg C. Johnson
           
Title:
Executive Vice President
 





 
 

 
SECURED PARTIES:
         
TED MAREK DEFINED BENEFIT
   
PENSION PLAN dated December 23, 1993
   
and effective January 1, 1994
           
By:
/s/  Ted Marek            
Name:
Ted Marek
           
Title:
Beneficiary
 

 
 
 


 
22

--------------------------------------------------------------------------------

 







 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Perry D. Logan            
Name:
Perry D. Logan
         








 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Rosario Logan            
Name:
Rosario Logan
         



 
23

--------------------------------------------------------------------------------

 


 
SECURED CONVERTIBLE PROMISSORY NOTE



--------------------------------------------------------------------------------

 
THE SALE, TRANSFER OR OTHER DISPOSITION OF THIS NOTE, OR OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF, IS RESTRICTED.
 
[skye_logo.gif]
 


SKYE INTERNATIONAL, INC.
 
10% CONVERTIBLE SECURED PROMISSORY NOTE
1-YEAR MATURITY (OPTIONAL 2-YEAR MATURITY)
 
 
US  $145,000
September 4, 2009
Scottsdale, Arizona, USA
 

 
FOR VALUE RECEIVED, Skye International, Inc., a Nevada corporation with offices
at 7701 East Gray Road, Suite 104, Scottsdale, Arizona 85260 (the "Company"),
hereby promises unconditionally, as of September 4,  2009 (the “Effective
Date”), to pay to the order of Ted Marek Defined Benefit Pension Plan dated
December 23, 1993 and effective January 1, 1994, located at 9977 North
90th  Street, Suite 220, Scottsdale, Arizona 85258 (“Holder”), the principal
amount of One Hundred & Forty Five Thousand Dollars (US $145,000) together with
interest on the principal balance outstanding from time to time under this
instrument ("Note"), from and including the date hereof, until, but excluding,
the date of payment, at a per annum rate equal to the "Stated Interest Rate"
specified in  Section 1(a),  or, to the extent applicable, at the "Default
Interest Rate" specified in  Section 1(b),  in accordance with the following
terms and conditions:
 
1.           Contracted For Rate of Interest. The contracted for rate of
interest of the indebtedness evidenced by this Note shall include and consist of
the following, as applicable:
 
(a)          Stated Interest Rate. The "Stated Interest Rate" shall equal Ten
Percent (10%) per annum, calculated on the basis of the actual number of days
elapsed, assuming a 365-day year, applied to the outstanding principal balance
of this Note from time to time. The principal balance outstanding hereunder
shall bear interest at the Stated Interest Rate from the date of issuance of
this Note through the date that is one day prior to the first to occur of the
following events: (i) the unpaid principal balance, together with all accrued
interest and other amounts payable hereunder, have been paid in full; (ii) the
unpaid principal balance, together with all accrued interest and other amounts
payable hereunder, have been converted into shares of the Company’s common stock
as permitted in accordance with  Section 7;  or (iii) the passage of ten (10)
days following the occurrence of one or more uncured Events of Default as
defined in  Section 4.
 
(b)          Default Interest Rate. The "Default Interest Rate" shall equal
Fifteen Percent (15%) per annum, calculated on the basis of the actual number of
days elapsed, assuming a 365-day year, applied to the outstanding principal
balance of this Note from time to time. The principal balance outstanding
hereunder shall bear interest at the Default Interest Rate beginning eleven (11)
days after the date of occurrence of any uncured Event of Default, as defined
in  Section 4,  and continuing until the first to occur of the following events:
(i) the unpaid principal balance, together with all accrued interest and other
amounts payable hereunder, have been paid in full; or (ii) the unpaid principal
balance, together with all accrued interest and other amounts payable hereunder,
have been converted into shares of the Company’s common stock as permitted in
accordance with  Section 7.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(c)          Monthly Payments of Interest Only; Payment in Full on Maturity Date
(or Extended Maturity Date).  Interest accrued on the principal balance of this
Note shall be due and payable to Holder monthly, on the first day of each
calendar month, beginning at the start of the first full calendar month
following the Effective Date and continuing on the first day of each month
thereafter until all obligations of the Company under this Note have been paid
in full. The outstanding principal balance of this Note, together with all
accrued but unpaid interest and all additional amounts payable hereunder, shall
be due and payable in full on the date that is exactly one (1) year after the
Effective Date (the "Maturity Date");  provided, however, that  the Company
shall not be required to repay such outstanding principal, interest or
additional amounts if and to the extent that this Note has been converted by
Holder, at Holder’s sole option, into shares of the Company's Common Stock as
permitted under  Section 7;  and  provided further,  that the Holder
unilaterally shall have the right to extend the Maturity Date by one (1) year
(the “Extended Maturity Date”), upon written notice of such extension given by
Holder to Company on or prior to the Maturity Date; and in the event of such
extension, the Note shall be deemed for all purposes to have been issued
originally with a two-year period of maturity.
 
2.          Application of Payments. All payments received by Holder with
respect to the indebtedness evidenced hereby shall be applied: (i) first to
Additional Sums (as hereinafter defined) and to any other non-interest charges
and costs provided for in this Note; (ii) next, to accrued but unpaid interest
at the Default Interest Rate, if and to the extent applicable; (iii) next, to
accrued but unpaid interest at the Stated Interest Rate; and (iv) finally, to
the unpaid principal balance outstanding hereunder from time to time.
 
3.           Prepayments. Payments of principal hereof may be made at any time,
or from time to time, in whole or in part, prior to the Maturity Date (or the
Extended Maturity Date, as applicable), without penalty, provided that all
interest and other charges accrued through the date of prepayment are also paid
in full, in accordance with  Section 2.  Notwithstanding any prepayment of
principal hereof: (i) there shall be no change to the Maturity Date (or, if
applicable, to the Extended Maturity Date) or to the amount of payments due
hereunder unless Holder, in its sole and absolute discretion, agrees in writing
to such change; and (ii) no terms and conditions of this Note shall be changed
or affected in any manner whatsoever; and (iii) the Company's obligations
hereunder shall continue in effect, and this Note shall remain outstanding,
unless and until this Note is converted into shares of the Company's Common
Stock as permitted under  Section 7,  or until the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full, upon which, Holder shall deliver to the Company the
original executed copy of this Note, marked "PAID" in bold lettering in a
conspicuous location on the first page and on the signature page hereof.
 
4.           Events of Default; Acceleration. The occurrence of any one or more
of the following events shall constitute an "Event of Default" hereunder, and
upon any such Event of Default, the entire principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, at the election of Holder, shall become immediately due and payable,
without any notice to the Company, and without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Company:
 
(a)          Nonpayment of principal, interest or other amounts when the same
become due and payable hereunder, if the Company does not cure such failure to
pay within ten (10) days after the date such payment is due;
 
(b)          The dissolution, winding-up or termination of the existence of the
Company or the sale or disposition of substantially all of the assets of the
Company’s business;
 
(c)          The making by the Company of an assignment for the benefit of its
creditors;
 
(d)          The appointment of (or application for appointment of) a receiver
for the Company, or the involuntary filing against or voluntary filing by the
Company of a petition or application for relief under federal bankruptcy law or
under any similar federal or state law, which is not stayed or dismissed within
90 days of filing, or the issuance of any writ of garnishment, execution or
attachment for service with respect to the Company or any property of the
Company; or
 
(e)          Any other material breach by the Company of the terms and
conditions of this Note.

 
 
25

--------------------------------------------------------------------------------

 
 
 
5.          Additional Sums. The Company agrees to pay an effective, contracted
for rate of interest equal to the rate of interest resulting from all interest
payable as provided in this Note plus the additional rate of interest resulting
from the “Additional Sums” as defined in the next sentence. All fees, charges,
goods, things in action and any other sums or things of value, other than the
interest resulting from the Stated Interest Rate and the Default Interest Rate,
as applicable, paid or payable by the Company (collectively, the "Additional
Sums") pursuant to this Note, that may be deemed to constitute interest for the
purpose of any applicable laws that may limit the maximum amount of interest to
be charged by a lender, shall be payable by the Company as, and shall be deemed
actually to be, additional interest; and for such purposes only, the agreed upon
and "contracted for rate of interest" payable under this Note shall be deemed
increased by the rate of interest resulting from the imposition of the
Additional Sums. The Company understands and believes that this transaction
complies with all applicable laws of the State of Arizona; however, if any
interest or other charges in connection with this Note are ever held by a court
of competent jurisdiction to have exceeded the maximum amount of interest
permitted by law, then the Company agrees that: (i) the amount of interest or
charges payable pursuant under this Note shall be reduced to the maximum amount
permitted by law; and (ii) any excess amount previously collected from the
Company in connection with this Note that exceeded the maximum amount permitted
by law shall be credited against the principal balance then outstanding
hereunder.
 
6.          Waivers. Except as set forth in this Note, to the extent permitted
by applicable law, the Company waives and agrees not to assert demand,
diligence, grace, presentment for payment, protest, or notice of nonpayment,
nonperformance, extension, dishonor, maturity, protest, acceleration or default.
No failure to accelerate the indebtedness evidenced hereby upon a default
hereunder, no acceptance of a past-due installment, and no other indulgence
granted from time to time by Holder, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law. Holder may extend the time for payment of, or
renew, this Note; and any such extension, renewal, release or other indulgence
shall not alter or diminish the liability of the Company or any other person or
entity who is or may become liable on this Note except to the extent expressly
set forth in a writing executed by Holder and evidencing or constituting such
extension, renewal, release or other indulgence. No delay or failure of Holder
in exercising any right hereunder shall affect such right; neither shall any
single or partial exercise of any right preclude further exercise thereof.
 
7.          Optional Conversion of All or Part of the Note into Common Stock of
the Company.
 
(a)          Conversion Option of the Holder. The Holder may, at its option (the
“Conversion Option”), convert all or any lesser amount of the unpaid principal
amount of this Note plus all accrued but unpaid interest and Additional Sums
outstanding hereunder into shares of the Company's common stock, par value $.001
per share (the "Common Stock"), at the conversion price ("Conversion Price")
defined below. The right of conversion described in this  Section 7(a)  shall be
exercisable by the Holder upon presentation by the Holder of written notice to
the Company, along with the surrender of this Note to the Company, in exchange
for the number of shares of Common Stock into which this Note is exchanged. The
option arising under this Section 7(a) shall terminate only upon the Maturity
Date or, if applicable, the Extended Maturity Date.
 
(b)          Conversion Price. Upon any exercise by the Holder of the Conversion
Option described in Section 7(a), the outstanding principal amount of this Note,
plus accrued and unpaid interest thereon, plus all unpaid Additional Sums, shall
be converted into shares of the Company's Common Stock at the rate of
Thirty-Five Cents (US $0.35) per share (the "Conversion Price"), subject to
adjustment as hereinafter provided.
 
(c)          Adjustment Based Upon Stock Dividends, Combination of Shares or
Recapitalization. In the event that the Company, at any time prior to the
termination of the Conversion Option: (i) pays a stock dividend; (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its shares of Common Stock any other
special capital stock of the Company, the Holder, upon surrender of this Note
for conversion, shall be entitled to receive the number of shares of Common
Stock or other capital stock of the Company that the Holder would have owned or
would have been entitled to receive after the occurrence of any of the events
described above had this Note been converted into the Common Stock immediately
prior to such event.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(d)          Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Company is a party (other than a merger in
which the Company is the surviving entity and that does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person of the property of the
Company as an entirety or substantially as an entirety, the Holder shall have
the right to convert this Note into the kind and amount of securities and
property receivable upon such consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock into which such Note would have
been convertible immediately prior thereto.
 
(e)          Corporate Status of Shares to be Issued. All shares of the
Company's Common Stock that are issued upon the conversion of this Note shall,
upon issuance, be fully paid and non-assessable.
 
(f)           Issuance of Stock Certificate. Upon any conversion of this Note,
the Company promptly shall issue to the Holder a certificate or certificates
representing the number of shares of its Common Stock to which the conversion
relates.
 
(g)          Status of Holder of Note. This Note shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company or to any
rights whatsoever except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this Note or the shares issuable upon the
conversion hereof unless and until this Note is converted. Upon any conversion
of this Note, the Holder shall, to the extent permitted by law, be deemed to be
the holder of record of the shares of Common Stock issuable upon such
conversion, notwithstanding that the stock transfer books of the Company may be
closed or that the certificates representing such shares of Common Stock may not
yet actually have been delivered.
 
(h)          Reserve of Shares. The Company shall reserve at all times out of
its authorized shares of Common Stock a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock upon the
conversion of this Note.
 
(i)            Status Under Securities Laws.
 
(i)            Restricted Securities. This Note is, and the shares of Common
Stock issuable upon conversion hereof shall be, "restricted securities" within
the meaning of SEC Rule 144 promulgated under the Securities Act of 1933 (the
"1933 Act"). Holder acknowledges and agrees that it is acquiring this Note and,
upon conversion, the shares of Common Stock, without a view to the public
distribution or resale of the Note or such shares in violation of applicable
federal or state securities laws.
 
(ii)           No Registration. This Note has not been, and the shares of Common
Stock issuable upon conversion hereof will not be, registered under the 1933 Act
or under the securities laws of any other jurisdiction; and therefore, Holder
must be able to hold the Note or the shares indefinitely without any transfer,
sale or other disposition, unless they are subsequently registered under the
1933 Act and under the securities laws of other applicable jurisdictions or, in
the opinion of counsel to the Company, registration is not required under such
Act or laws as the result of an available exemption from registration.
 


 
27

--------------------------------------------------------------------------------

 
 
 
(iii)          Legend. There shall be endorsed on the certificates evidencing
any shares issued upon the conversion of this Note a legend substantially to the
following effect:
 
"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; AND AS A RESULT, SUCH SHARES ARE 'RESTRICTED
SECURITIES' AS DEFINED BY SEC RULE 144 PROMULGATED UNDER THAT ACT. THE SHARES
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT REGISTERING THE SHARES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR, IN LIEU THEREOF, WITHOUT AN OPINION OF COUNSEL FOR THIS
COMPANY TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THAT ACT.
WITHOUT LIMITING THE FOREGOING, THE SHARES MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF WITHOUT AN OPINION OF COUNSEL FOR THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER, SALE OR OTHER DISPOSITION DOES NOT VIOLATE THE
SECURITIES LAWS OF ANY JURISDICTION OR THE RULES AND REGULATIONS THEREUNDER."
 
8.           General Provisions.
 
(a)          Severability. If any provision hereof is invalid or unenforceable,
the other provisions hereof shall remain in full force and effect and shall be
construed so as to effectuate the other provisions hereof.
 
(b)          Amendment. This Note may not be changed, modified or terminated;
neither shall any provision of this Note be waived, except by an agreement in
writing signed by the party to be charged.
 
(c)          Binding Nature of Note; Assignment. The provisions of this Note
shall be binding upon the Holder and the Company, and shall inure to the benefit
of and bind the respective successors and assigns of the Holder and the Company.
Neither the Company nor the Holder may assign or transfer this Note or assign or
delegate any of his or its respective rights or obligations hereunder without
the prior written consent of the other party in each instance.
 
(d)          Waiver of Jury Trial; Enforcement Costs and Expenses to be Borne by
the Company. The Company and the Holder hereby mutually and irrevocably waive
their right to a jury trial of any dispute that may arise out of or in
connection with this Note, the parties instead irrevocably agreeing that any
such dispute shall be resolved by a court of competent jurisdiction sitting
without a jury. The Company agrees to pay all costs of enforcement of this Note,
including, without limitation, attorneys’ fees and other costs incurred by
Holder in addressing its claims against the Company hereunder, regardless of
whether a lawsuit is actually filed; and the Company agrees to pay all of
Holder’s costs of preparation for suit, and proceeding with a suit, plus any and
all additional attorney and other fees and costs Holder may incur in any
proceeding under any bankruptcy or other similar federal or state law in
connection with the obligations evidenced hereby. In the event of any court
proceeding, court costs and attorneys’ fees shall be set by the court and not by
a jury and shall be included in any judgment obtained by the Holder.
 
(e)           Time of Essence. Time is of the essence of this Note and each and
every provision hereof.
 
 
 
28

--------------------------------------------------------------------------------

 


 
(f)           Controlling Law; Jurisdiction; Venue. This Note and all questions
relating to its validity, interpretation, performance, and enforcement shall be
governed by and construed in accordance with the laws of the State of Arizona,
notwithstanding any conflicts-of-law provisions to the contrary. Any suit,
action or proceeding against the Company with respect to this Note may be
brought in the Superior Court of Arizona located in Maricopa County, Arizona, or
in the United States District Court for the District of Arizona, as Holder, in
Holder’s sole discretion, may elect; and the Company hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. The Company hereby irrevocably waives any objections the
Company may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note that may be brought in any
such courts, and the Company further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(g)          Notices. All notices, requests, demands and other communications
required or permitted under this Note shall be in writing and shall be deemed to
have been duly given, made, and received: (i) when delivered against receipt;
(ii) upon receipt of a facsimile transmission; (iii) one day following the day
of deposit thereof, with delivery charges prepaid, with a national overnight
delivery service; or (iv) three business days following the day of deposit
thereof, with the United States Postal Service, by regular first class,
certified or registered mail, return receipt requested, postage prepaid, in each
case addressed as set forth in the first paragraph of this Note. Either party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section 8(g) for the giving of notice.
 
(h)          Section Headings. The Section headings in this Note are for
convenience only; they form no part of this Note and shall not affect its
interpretation.
 
(i)           Number of Days. In computing the number of days for purposes of
this Note, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day that is
not a Saturday, Sunday or holiday.
 
(j)           Loss or Destruction of Note. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note, or in the case of loss, theft or destruction of an indemnity
satisfactory to it, and in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a new Note of
like tenor and date.
 
(k)          Construction. The Company and Holder participated in the drafting
of this Note, and this Note was reviewed by the respective legal counsel for the
Company and Holder. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be applied to the
interpretation of this Note. The language of this Note shall be construed as a
whole according to its fair meaning. The word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, without
limitation.” No inference in favor of, or against, the Company or Holder shall
be drawn from the fact that one party has drafted any portion hereof.
 
(l)           First Priority Security Interest Granted in All the Company’s
Assets to Secure Performance.  The performance of the Company’s obligations
under this Note and under the Short Term Loan Agreement between Holder and the
Company dated May 1, 2009 (the “Loan Agreement”) have been secured by a first
priority security interest granted by the Company to the Holder, as more
particularly specified in that certain Security Agreement between the Company
and Holder, made and delivered of even date with the Loan Agreement.
 

 
 
29

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and the Holder have caused this Note to be duly
executed, delivered and accepted as of the Effective Date.
 

 
Company
         
SKYE INTERNATIONAL, INC., a
   
Nevada corporation
                   
By:
/s/  Gregg C. Johnson       
Gregg C. Johnson, EVP + COO
     
ACCEPTED AND AGREED:
                         
By:
/s/  Ted Marek    
Holder: TED MAREK DEFINED BENEFIT PENSION PLAN
   
dated December 23 1993 and effective January 1, 1994
             


 
 
 
30

--------------------------------------------------------------------------------

 

 
SECURED CONVERTIBLE PROMISSORY NOTE
 

--------------------------------------------------------------------------------

 
THE SALE, TRANSFER OR OTHER DISPOSITION OF THIS NOTE, OR OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION HEREOF, IS RESTRICTED.
 
[skye_logo.gif]


SKYE INTERNATIONAL, INC.
 
10% CONVERTIBLE SECURED PROMISSORY NOTE
1-YEAR MATURITY (OPTIONAL 2-YEAR MATURITY)
 
 
US  $252,800
September 4, 2009
Scottsdale, Arizona, USA
 

 
FOR VALUE RECEIVED, Skye International, Inc., a Nevada corporation with offices
at 7701 East Gray Road, Suite 104, Scottsdale, Arizona 85260 (the "Company"),
hereby promises unconditionally, as of September 4,  2009 (the “Effective
Date”), to pay to the order of Perry D. Logan and Rosario Logan as JTWROS, with
an address at P.O. Box 35080 Las Vegas, NV 89133 (“Holder”), the principal
amount of Two Hundred & Fifty Two Thousand Eight Hundred Dollars (US $252,800)
together with interest on the principal balance outstanding from time to time
under this instrument ("Note"), from and including the date hereof, until, but
excluding, the date of payment, at a per annum rate equal to the "Stated
Interest Rate" specified in  Section 1(a),  or, to the extent applicable, at the
"Default Interest Rate" specified in  Section 1(b),  in accordance with the
following terms and conditions:
 
1.           Contracted For Rate of Interest. The contracted for rate of
interest of the indebtedness evidenced by this Note shall include and consist of
the following, as applicable:
 
(a)          Stated Interest Rate. The "Stated Interest Rate" shall equal Ten
Percent (10%) per annum, calculated on the basis of the actual number of days
elapsed, assuming a 365-day year, applied to the outstanding principal balance
of this Note from time to time. The principal balance outstanding hereunder
shall bear interest at the Stated Interest Rate from the date of issuance of
this Note through the date that is one day prior to the first to occur of the
following events: (i) the unpaid principal balance, together with all accrued
interest and other amounts payable hereunder, have been paid in full; (ii) the
unpaid principal balance, together with all accrued interest and other amounts
payable hereunder, have been converted into shares of the Company’s common stock
as permitted in accordance with  Section 7;  or (iii) the passage of ten (10)
days following the occurrence of one or more uncured Events of Default as
defined in  Section 4.
 
(b)          Default Interest Rate. The "Default Interest Rate" shall equal
Fifteen Percent (15%) per annum, calculated on the basis of the actual number of
days elapsed, assuming a 365-day year, applied to the outstanding principal
balance of this Note from time to time. The principal balance outstanding
hereunder shall bear interest at the Default Interest Rate beginning eleven (11)
days after the date of occurrence of any uncured Event of Default, as defined
in  Section 4,  and continuing until the first to occur of the following events:
(i) the unpaid principal balance, together with all accrued interest and other
amounts payable hereunder, have been paid in full; or (ii) the unpaid principal
balance, together with all accrued interest and other amounts payable hereunder,
have been converted into shares of the Company’s common stock as permitted in
accordance with  Section 7.
 
 


 
31

--------------------------------------------------------------------------------

 


 
(c)          Monthly Payments of Interest Only; Payment in Full on Maturity Date
(or Extended Maturity Date).  Interest accrued on the principal balance of this
Note shall be due and payable to Holder monthly, on the first day of each
calendar month, beginning at the start of the first full calendar month
following the Effective Date and continuing on the first day of each month
thereafter until all obligations of the Company under this Note have been paid
in full. The outstanding principal balance of this Note, together with all
accrued but unpaid interest and all additional amounts payable hereunder, shall
be due and payable in full on the date that is exactly one (1) year after the
Effective Date (the "Maturity Date");  provided, however, that  the Company
shall not be required to repay such outstanding principal, interest or
additional amounts if and to the extent that this Note has been converted by
Holder, at Holder’s sole option, into shares of the Company's Common Stock as
permitted under  Section 7;  and  provided further,  that the Holder
unilaterally shall have the right to extend the Maturity Date by one (1) year
(the “Extended Maturity Date”), upon written notice of such extension given by
Holder to Company on or prior to the Maturity Date; and in the event of such
extension, the Note shall be deemed for all purposes to have been issued
originally with a two-year period of maturity.
 
2.          Application of Payments. All payments received by Holder with
respect to the indebtedness evidenced hereby shall be applied: (i) first to
Additional Sums (as hereinafter defined) and to any other non-interest charges
and costs provided for in this Note; (ii) next, to accrued but unpaid interest
at the Default Interest Rate, if and to the extent applicable; (iii) next, to
accrued but unpaid interest at the Stated Interest Rate; and (iv) finally, to
the unpaid principal balance outstanding hereunder from time to time.
 
3.           Prepayments. Payments of principal hereof may be made at any time,
or from time to time, in whole or in part, prior to the Maturity Date (or the
Extended Maturity Date, as applicable), without penalty, provided that all
interest and other charges accrued through the date of prepayment are also paid
in full, in accordance with  Section 2.  Notwithstanding any prepayment of
principal hereof: (i) there shall be no change to the Maturity Date (or, if
applicable, to the Extended Maturity Date) or to the amount of payments due
hereunder unless Holder, in its sole and absolute discretion, agrees in writing
to such change; and (ii) no terms and conditions of this Note shall be changed
or affected in any manner whatsoever; and (iii) the Company's obligations
hereunder shall continue in effect, and this Note shall remain outstanding,
unless and until this Note is converted into shares of the Company's Common
Stock as permitted under  Section 7,  or until the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full, upon which, Holder shall deliver to the Company the
original executed copy of this Note, marked "PAID" in bold lettering in a
conspicuous location on the first page and on the signature page hereof.
 
4.           Events of Default; Acceleration. The occurrence of any one or more
of the following events shall constitute an "Event of Default" hereunder, and
upon any such Event of Default, the entire principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, at the election of Holder, shall become immediately due and payable,
without any notice to the Company, and without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Company:
 
(a)          Nonpayment of principal, interest or other amounts when the same
become due and payable hereunder, if the Company does not cure such failure to
pay within ten (10) days after the date such payment is due;
 
(b)          The dissolution, winding-up or termination of the existence of the
Company or the sale or disposition of substantially all of the assets of the
Company’s business;
 
(c)          The making by the Company of an assignment for the benefit of its
creditors;
 
(d)          The appointment of (or application for appointment of) a receiver
for the Company, or the involuntary filing against or voluntary filing by the
Company of a petition or application for relief under federal bankruptcy law or
under any similar federal or state law, which is not stayed or dismissed within
90 days of filing, or the issuance of any writ of garnishment, execution or
attachment for service with respect to the Company or any property of the
Company; or
 
(e)          Any other material breach by the Company of the terms and
conditions of this Note.


 
32

--------------------------------------------------------------------------------

 
 
 
5.          Additional Sums. The Company agrees to pay an effective, contracted
for rate of interest equal to the rate of interest resulting from all interest
payable as provided in this Note plus the additional rate of interest resulting
from the “Additional Sums” as defined in the next sentence. All fees, charges,
goods, things in action and any other sums or things of value, other than the
interest resulting from the Stated Interest Rate and the Default Interest Rate,
as applicable, paid or payable by the Company (collectively, the "Additional
Sums") pursuant to this Note, that may be deemed to constitute interest for the
purpose of any applicable laws that may limit the maximum amount of interest to
be charged by a lender, shall be payable by the Company as, and shall be deemed
actually to be, additional interest; and for such purposes only, the agreed upon
and "contracted for rate of interest" payable under this Note shall be deemed
increased by the rate of interest resulting from the imposition of the
Additional Sums. The Company understands and believes that this transaction
complies with all applicable laws of the State of Arizona; however, if any
interest or other charges in connection with this Note are ever held by a court
of competent jurisdiction to have exceeded the maximum amount of interest
permitted by law, then the Company agrees that: (i) the amount of interest or
charges payable pursuant under this Note shall be reduced to the maximum amount
permitted by law; and (ii) any excess amount previously collected from the
Company in connection with this Note that exceeded the maximum amount permitted
by law shall be credited against the principal balance then outstanding
hereunder.
 
6.          Waivers. Except as set forth in this Note, to the extent permitted
by applicable law, the Company waives and agrees not to assert demand,
diligence, grace, presentment for payment, protest, or notice of nonpayment,
nonperformance, extension, dishonor, maturity, protest, acceleration or default.
No failure to accelerate the indebtedness evidenced hereby upon a default
hereunder, no acceptance of a past-due installment, and no other indulgence
granted from time to time by Holder, shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Holder
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law. Holder may extend the time for payment of, or
renew, this Note; and any such extension, renewal, release or other indulgence
shall not alter or diminish the liability of the Company or any other person or
entity who is or may become liable on this Note except to the extent expressly
set forth in a writing executed by Holder and evidencing or constituting such
extension, renewal, release or other indulgence. No delay or failure of Holder
in exercising any right hereunder shall affect such right; neither shall any
single or partial exercise of any right preclude further exercise thereof.
 
7.          Optional Conversion of All or Part of the Note into Common Stock of
the Company.
 
(a)          Conversion Option of the Holder. The Holder may, at its option (the
“Conversion Option”), convert all or any lesser amount of the unpaid principal
amount of this Note plus all accrued but unpaid interest and Additional Sums
outstanding hereunder into shares of the Company's common stock, par value $.001
per share (the "Common Stock"), at the conversion price ("Conversion Price")
defined below. The right of conversion described in this  Section 7(a)  shall be
exercisable by the Holder upon presentation by the Holder of written notice to
the Company, along with the surrender of this Note to the Company, in exchange
for the number of shares of Common Stock into which this Note is exchanged. The
option arising under this Section 7(a) shall terminate only upon the Maturity
Date or, if applicable, the Extended Maturity Date.
 
(b)          Conversion Price. Upon any exercise by the Holder of the Conversion
Option described in Section 7(a), the outstanding principal amount of this Note,
plus accrued and unpaid interest thereon, plus all unpaid Additional Sums, shall
be converted into shares of the Company's Common Stock at the rate of
Thirty-Five Cents (US $0.35) per share (the "Conversion Price"), subject to
adjustment as hereinafter provided.
 
(c)          Adjustment Based Upon Stock Dividends, Combination of Shares or
Recapitalization. In the event that the Company, at any time prior to the
termination of the Conversion Option: (i) pays a stock dividend; (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its shares of Common Stock any other
special capital stock of the Company, the Holder, upon surrender of this Note
for conversion, shall be entitled to receive the number of shares of Common
Stock or other capital stock of the Company that the Holder would have owned or
would have been entitled to receive after the occurrence of any of the events
described above had this Note been converted into the Common Stock immediately
prior to such event.
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
(d)          Adjustment Based Upon Merger or Consolidation. In case of any
consolidation or merger to which the Company is a party (other than a merger in
which the Company is the surviving entity and that does not result in any
reclassification of or change in the outstanding Common Stock of the Company),
or in case of any sale or conveyance to another person of the property of the
Company as an entirety or substantially as an entirety, the Holder shall have
the right to convert this Note into the kind and amount of securities and
property receivable upon such consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock into which such Note would have
been convertible immediately prior thereto.
 
(e)          Corporate Status of Shares to be Issued. All shares of the
Company's Common Stock that are issued upon the conversion of this Note shall,
upon issuance, be fully paid and non-assessable.
 
(f)           Issuance of Stock Certificate. Upon any conversion of this Note,
the Company promptly shall issue to the Holder a certificate or certificates
representing the number of shares of its Common Stock to which the conversion
relates.
 
(g)          Status of Holder of Note. This Note shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company or to any
rights whatsoever except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this Note or the shares issuable upon the
conversion hereof unless and until this Note is converted. Upon any conversion
of this Note, the Holder shall, to the extent permitted by law, be deemed to be
the holder of record of the shares of Common Stock issuable upon such
conversion, notwithstanding that the stock transfer books of the Company may be
closed or that the certificates representing such shares of Common Stock may not
yet actually have been delivered.
 
(h)          Reserve of Shares. The Company shall reserve at all times out of
its authorized shares of Common Stock a number of shares sufficient to enable it
to comply with its obligation to issue shares of Common Stock upon the
conversion of this Note.
 
(i)            Status Under Securities Laws.
 
(i)            Restricted Securities. This Note is, and the shares of Common
Stock issuable upon conversion hereof shall be, "restricted securities" within
the meaning of SEC Rule 144 promulgated under the Securities Act of 1933 (the
"1933 Act"). Holder acknowledges and agrees that it is acquiring this Note and,
upon conversion, the shares of Common Stock, without a view to the public
distribution or resale of the Note or such shares in violation of applicable
federal or state securities laws.
 
(ii)           No Registration. This Note has not been, and the shares of Common
Stock issuable upon conversion hereof will not be, registered under the 1933 Act
or under the securities laws of any other jurisdiction; and therefore, Holder
must be able to hold the Note or the shares indefinitely without any transfer,
sale or other disposition, unless they are subsequently registered under the
1933 Act and under the securities laws of other applicable jurisdictions or, in
the opinion of counsel to the Company, registration is not required under such
Act or laws as the result of an available exemption from registration.
 


 
34

--------------------------------------------------------------------------------

 
 
 
(iii)          Legend. There shall be endorsed on the certificates evidencing
any shares issued upon the conversion of this Note a legend substantially to the
following effect:
 
"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; AND AS A RESULT, SUCH SHARES ARE 'RESTRICTED
SECURITIES' AS DEFINED BY SEC RULE 144 PROMULGATED UNDER THAT ACT. THE SHARES
MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT REGISTERING THE SHARES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR, IN LIEU THEREOF, WITHOUT AN OPINION OF COUNSEL FOR THIS
COMPANY TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THAT ACT.
WITHOUT LIMITING THE FOREGOING, THE SHARES MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF WITHOUT AN OPINION OF COUNSEL FOR THE COMPANY TO THE
EFFECT THAT SUCH TRANSFER, SALE OR OTHER DISPOSITION DOES NOT VIOLATE THE
SECURITIES LAWS OF ANY JURISDICTION OR THE RULES AND REGULATIONS THEREUNDER."
 
8.           General Provisions.
 
(a)          Severability. If any provision hereof is invalid or unenforceable,
the other provisions hereof shall remain in full force and effect and shall be
construed so as to effectuate the other provisions hereof.
 
(b)          Amendment. This Note may not be changed, modified or terminated;
neither shall any provision of this Note be waived, except by an agreement in
writing signed by the party to be charged.
 
(c)          Binding Nature of Note; Assignment. The provisions of this Note
shall be binding upon the Holder and the Company, and shall inure to the benefit
of and bind the respective successors and assigns of the Holder and the Company.
Neither the Company nor the Holder may assign or transfer this Note or assign or
delegate any of his or its respective rights or obligations hereunder without
the prior written consent of the other party in each instance.
 
(d)          Waiver of Jury Trial; Enforcement Costs and Expenses to be Borne by
the Company. The Company and the Holder hereby mutually and irrevocably waive
their right to a jury trial of any dispute that may arise out of or in
connection with this Note, the parties instead irrevocably agreeing that any
such dispute shall be resolved by a court of competent jurisdiction sitting
without a jury. The Company agrees to pay all costs of enforcement of this Note,
including, without limitation, attorneys’ fees and other costs incurred by
Holder in addressing its claims against the Company hereunder, regardless of
whether a lawsuit is actually filed; and the Company agrees to pay all of
Holder’s costs of preparation for suit, and proceeding with a suit, plus any and
all additional attorney and other fees and costs Holder may incur in any
proceeding under any bankruptcy or other similar federal or state law in
connection with the obligations evidenced hereby. In the event of any court
proceeding, court costs and attorneys’ fees shall be set by the court and not by
a jury and shall be included in any judgment obtained by the Holder.
 
(e)           Time of Essence. Time is of the essence of this Note and each and
every provision hereof.
 
 


 
35

--------------------------------------------------------------------------------

 
 
 
(f)           Controlling Law; Jurisdiction; Venue. This Note and all questions
relating to its validity, interpretation, performance, and enforcement shall be
governed by and construed in accordance with the laws of the State of Arizona,
notwithstanding any conflicts-of-law provisions to the contrary. Any suit,
action or proceeding against the Company with respect to this Note may be
brought in the Superior Court of Arizona located in Maricopa County, Arizona, or
in the United States District Court for the District of Arizona, as Holder, in
Holder’s sole discretion, may elect; and the Company hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. The Company hereby irrevocably waives any objections the
Company may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Note that may be brought in any
such courts, and the Company further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(g)          Notices. All notices, requests, demands and other communications
required or permitted under this Note shall be in writing and shall be deemed to
have been duly given, made, and received: (i) when delivered against receipt;
(ii) upon receipt of a facsimile transmission; (iii) one day following the day
of deposit thereof, with delivery charges prepaid, with a national overnight
delivery service; or (iv) three business days following the day of deposit
thereof, with the United States Postal Service, by regular first class,
certified or registered mail, return receipt requested, postage prepaid, in each
case addressed as set forth in the first paragraph of this Note. Either party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section 8(g) for the giving of notice.
 
(h)          Section Headings. The Section headings in this Note are for
convenience only; they form no part of this Note and shall not affect its
interpretation.
 
(i)           Number of Days. In computing the number of days for purposes of
this Note, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday, then the final day shall be deemed to be the next day that is
not a Saturday, Sunday or holiday.
 
(j)           Loss or Destruction of Note. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note, or in the case of loss, theft or destruction of an indemnity
satisfactory to it, and in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a new Note of
like tenor and date.
 
(k)          Construction. The Company and Holder participated in the drafting
of this Note, and this Note was reviewed by the respective legal counsel for the
Company and Holder. Any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be applied to the
interpretation of this Note. The language of this Note shall be construed as a
whole according to its fair meaning. The word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, without
limitation.” No inference in favor of, or against, the Company or Holder shall
be drawn from the fact that one party has drafted any portion hereof.
 
(l)           First Priority Security Interest Granted in All the Company’s
Assets to Secure Performance.  The performance of the Company’s obligations
under this Note and under the Short Term Loan Agreement between Holder and the
Company dated May 1, 2009 (the “Loan Agreement”) have been secured by a first
priority security interest granted by the Company to the Holder, as more
particularly specified in that certain Security Agreement between the Company
and Holder, made and delivered of even date with the Loan Agreement.
 

 
 
36

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company and the Holder have caused this Note to be duly
executed, delivered and accepted as of the Effective Date.
 

 
Company
         
SKYE INTERNATIONAL, INC., a
   
Nevada corporation
                   
By:
/s/  Gregg C. Johnson      
Gregg C. Johnson, EVP + COO
 

 
ACCEPTED AND AGREED:
 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Perry D. Logan            
Name:
Perry D. Logan
 

 

 
PERRY D. LOGAN & ROSARIO LOGAN
                       
By:
/s/  Rosario Logan            
Name:
Rosario Logan
         



 
 
37

--------------------------------------------------------------------------------